Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 1 of 65

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTROI\HCALLY FlLED
SOUTHERN DISTRICT OF NEW YORK DOC #:
I)ATE FlLF.D:_”_/o: \".§ __\§
IN RE: ian nr"_“_______-W_
16 MD 2704 (PAE)
INTEREST RATE SWAPS ANTITRUST LITIGATION 16 MC 2704 (PAE)
T his Document Relates to All Actions OPINION & ORDER

 

PAUL A. ENGELMAYER, District Judge:

This decision resolves a motion by the putative class plaintiffs in this multi-district
litigation for leave to flle a proposed Fourth Amended Complaint (“PFAC”). The Court has
sustained as Well-pled plaintiffs’ Sherman Act § l claims covering the years 2013-2016. Fact
discovery as to these claims is set to close soon. The Court, however, has twice ruled against
class plaintiffs on their bid to also pursue claims covering the five preceding years, 2008_2012.
For the reasons that folloW, the Court denies the motion to amend to the extent that plaintiffs
again seek to add claims for 2008-2012. The Court, however, grants the motion to the extent
that plaintiffs seek to amplify on their factual allegations bearing on the 2013-2016 claims.

I. Background

This case centers on claims of § l violations affecting the market for interest rate swaps
(“IRS” or “IRSS”). Plaintiffs claim that the investment banks Who dealt in IRSs (the “Dealer
Defendants” or “Dealers”) conspired to block the emergence and later the survival of electronic
trading platforms that Would have permitted IRSs to be traded on an anonymous, “all-to-all”
basis. Such platforms, plaintiffs claim, Would have provided price benefits to investors relative
to the over-the counter (“OTC”) model by Which IRSs Were historically traded, i. e. , dealer-to-

investor, With the investor’s name disclosed to the dealer.

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 2 of 65

The Court has issued two decisions reviewing the claims and procedural history. On July
28, 2017, the Court issued a 108-page decision resolving motions to dismiss the Second
Amended Complaints: one by the putative class of IRS investors (“SAC”); the other by non-class
plaintiffs Javelin Capital Markets LLC (“Javelin”) and Tera Group Inc. (“Tera”), each of Which
in or after 2013 opened electronic platforms for all-to-all trading of IRSs (“JTSAC”). See ln re
Interest Rate Swaps Antitrust Litigation, 261 F. Supp. 3d 430 (S.D.N.Y. 2019) (“IRS 1”). On
May 23, 2018, the Court issued a 59-page decision resolving class plaintiffs’ motion for leave to
file a proposed Third Amended Complaint (“PTAC”). See In re lnterest Rate Swaps Antitrust
Litigation, Nos. 16 MD 2704 (PAE) & 16 MC 2704 (PAE), 2018 WL 2332069 (S.D.N.Y. May
23, 2018) (“IRS 11”).l The Court incorporates those decisions by reference and, in summarizing
them below, recites only necessary background

A. IRS l

On November 25, 2015, the initial complaint before this Court Was filed. On June 2,
2016, the United States Judicial Panel on Multi-District Litigation transferred all related matters
to this Court for coordinated or consolidated pretrial proceedings Dkt. l.2 On December 9,
2016, after appointment of interim lead counsel for the class and the setting of a briefing
schedule, class plaintiffs filed the SAC, Dkt. 142, and the Javelin/Tera plaintiffs filed the

JTSAC, Dkt. 145.

 

1 On November 20, 2018, the Court resolved a motion to dismiss the later-filed complaint of a
third “platform” (i.e., non-class) plaintiff, trueEX LLC. See In re Im‘erest Rate Swaps Antitrust
Lii‘igation, Nos. 16 MD 2704 (PAE) & 16 MC 2704 (PAE), 2018 WL 6067325 (S.D.N.Y. Nov.
20, 2018). That decision, Which sustained trueEX’s claims in principal part, is not germane to
the present motion.

2 Docket references here are to 16-MD-2704, Which embraces all filings in this case, not to the
“master case” docket, l6-MC-2704, established for filings of significance

2

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 3 of 65

On July 28, 2017, the Court, in IRS I, ruled on the motions to dismiss the SAC and
JTSAC. The Court sustained the § 1 claims as to 2013_2016 (made by both sets of plaintiffs)
but dismissed the § 1 claims as to 2008-2012 (made by class plaintiffs only). For each period,
plaintiffs had pursued claims of per se illegal conduct.

As to the 2013-2016 period, the Court held that plaintiffs had plausibly pled a per se
illegal group boycott among IRS Dealers. In this period, the Court held, plaintiffs had pled
significant parallel conduct among the Dealers sufficient to give rise to an inference of an
agreement among them aimed at boycotting and otherwise hobbling the platforms opened by
Javelin, Tera, and a third entity, trueEX LLC (“trueEX”). In or after 2013, after the effective
date of the Dodd-Frank Act, these three entities had each opened a “swap execution facility,” or
“SEF”_a platform on which IRSs could be electronically traded in an anonymous, “all-to-all”
manner. Dodd-Frank, enacted July 21, 2010 and effective in 2013 after significant rulemaking
and regulatory implementation, had anticipated, enabled, and mandated the opening of SEFs.
See generally IRS 1, 261 F. Supp. 3d at 472-81.

As to the 2008-2012 period, however, before Dodd-Frank’s mandates had taken effect,
the Court did not find plausible class plaintiffs’ claims of a per se unlawful agreement among
Dealers to prevent from corning into existence electronic trading platforms permitting all-to-all
anonymous trading of IRSs. See id. at 463-72. Independently, the Court held, class plaintiffs
lacked antitrust standing to pursue their pre-2013 claims. To pursue such claims, the Court
noted, a plaintiff must be an “efficient enforcer” of the antitrust laws; a central factor in that
inquiry is whether the plaintiff’ s claimed injury is speculative. The Court held that class
plaintiffs’ claims of injury from the failure of electronic trading to emerge in 2008~2012 were

unduly speculative, as they required the finder of fact to postulate an “alternative history of IRS

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 4 of 65

trading” that “require[d] too many leaps of imagination and guesswork for a claim of class injury
to be viable.” Id. at 494 (citation omitted). The Court, finally, held that plaintiffs’ claims based
on injuries incurred before November 25, 2011 fell outside the four-year statute of limitations
and were time-barred. Id. at 487-90.

B. IRS II

After IRS I, the litigation proceeded to discovery, pursuant to a court-approved case
management plan. See IRS II, 2018 WL 2332069, at *4. On February 21, 2018_the last day on
which motions seeking leave to amend Were authorized_class plaintiffs moved for leave to file
the PTAC. Id. at *5. lt sought to add a new class plaintiff, new allegations as to 2013-2016,
and, most consequentially, to restore the putative class’s claims as to 2008-2012. ld. at *6.

On May 23, 2018, the Court in IRS II resolved the motion for leave to amend. The Court
authorized the addition of a new plaintiff and of new allegations as to 2013-2016. Ia'. at *8~9.
The Court, however, denied the motion to restore the 2008-2012 claims, under Federal Rule of
Civil Procedure 15(a), for the following reasons.

Futilily: The PTAC did not remedy the deficiencies that had led to dismissal of the
SAC’s claims as to 2008-2012 and thus was futile. Id. at *9-19. This was so for multiple
reasons, four of which the Court developed. First, the PTAC’s theory of investor injury from the
failure of electronic all-to-all IRS trading to then emerge remained “a product of speculation,
imagination, and guesswork,” id. at *10, making class plaintiffs’ claims of injury “far too
conjectural to survive,” id. at *9. Second, the PTAC’s allegations as to “Proj ect Fusion,” a joint
venture among Dealers, did not make out per se unlawful conduct under § l, and the PTAC’s
two paragraphs of allegations as to the rule of reason were too incomplete and spare to make out

a rule of reason claim. Id. at *11-13. Third, the PTAC’s allegations as to the Dealers’ conduct

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 5 of 65

towards Swapstream, a proposed platform of the Chicago Mercantile Exchange (“CME”) for
clearing transactions, also did not viably plead a § 1 violation, either per se (as the PTAC pled)
or under the rule of reason (a theory the Court sua sponte considered). Ia'. at *13-17. Fourth,
plaintiffs’ claims predating November 25, 2011 remained time-barred. Ia'. at *18-19.

Independently, the Court held, considerations of delay, prejudice, and gamesmanship all
required denial of the motion for leave to add claims for 2008-2012. Ia'. at *19-28.

Delay: The parties had organized and conducted discovery based on the 2013-2016
parameters Discovery disputes had been negotiated and litigated based on the premise that these
were the sole claims plaintiffs were pursuing. Permitting the 2008~2012 claims would have
upended the negotiated and court-approved discovery schedule. Allowing the PTAC’s pre-2013
claims “would [have been] functionally tantamount_or close to it_to allowing a new MDL-
sized lawsuit to be hitched to the existing claims.” Ia'. at *20; see also ia'. at *20-22 (listing
discovery areas uniquely relevant to 2008-2012 claims and assessing implications of reopened
discovery, as to parties, third parties, and data gathering). -

Prejudice: Adding the 2008-2012 claims would have prejudiced defendants, who for
seven months had expended time and money in discovery based on the “only rational assumption
as to this case’s temporal scope: that plaintiffs’ surviving claims were limited to 2013-2016.”
Ia’. at *22; see also z'a’. at *22-23.

Gamesmanship: Plaintiffs’ counsel admitted that they had been intending and planning
since the day IRS 1 issued to move to amend to revive the 2008_2012 claims. The Court
chronicled plaintiffs’ counsels’ communications to the Court and the defense between IRS 1 and
the PTAC’s filing. Rather than disclose this intention, these communications instead repeatedly

implied the opposite. Ia'. at *23-27. “In ways large and small,” the Court stated, “plaintiffs’

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 6 of 65

counsel throughout these seven months fed the false impression that the temporal scope of
plaintiffs’ claims was fixed at 2013-2016. The result was to mislead the Court and the defense
and to occasion extensive work and expense that_~had the retooled 2008-2012 claims proven
viable_would have largely gone wasted.” Ia'. at *24; see also ia'. at *24_26 (reviewing
communications). The Court rejected plaintiffs’ counsels’ justifications for such “coy” and
“tactical” behavior-that the work product doctrine or the need to avoid witness tampering
necessitated it. Ia'. at *27. This “unacceptable gamesmanship,” ia'. at *27, independently
warranted denying the motion to add the 2008-2012 claims, id. at *28.

After the decision in IRS 11, plaintiffs filed a Third Amended Complaint, consistent with
the Court’s rulings. Dkt. 398. Discovery continued, pursuant to the case management plan.

C. The PFAC

On October 26, 2018, class plaintiffs filed a motion for leave to amend via a proposed
Fourth Amended Complaint, Dkt. 590, the PFAC, Dkt. 693 (Declaration of Daniel L. Brockett)
Ex. A (“PFAC”),3 and a memorandum of law in support, Dkt. 591 (“Pl. Mem.”). Plaintiffs had
alerted the Court that a motion to amend was under consideration See Dkt. 408 (June 19, 2018
letter from plaintiffs); Dkt. 430 (July 17, 2018 joint status letter).

The Court describes the PFAC more fully below. In brief, it principally seeks to restore
plaintiffs’ 2008-2012 claims. As to these, the PFAC reprises and recasts plaintiffs’ earlier
allegations regarding the two episodes on which plaintiffs’ prior claims as to 2008-2012 have

mainly been based: (l) Tradeweb/“Proj ect Fusion,” in which Dealers jointly acquired part of the

 

3 The Court notes that there are differences between the unredacted hard copy of the PFAC sent
to the Court as a courtesy copy and the electronic version emailed to the Court on October 25,
2018 with plaintiffs’ request to file it under seal. The differences include divergent paragraph
numbering. The Court cites here to the paragraph numbers of the electronic version.

6

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 7 of 65

business of trading-platform company Tradeweb; and (2) CME/“Project Magellan,” in which the
Dealers jointly negotiated and reached agreement with CME regarding its “Swapstream”
product. The PFAC adds limited allegations as to these episodes. lt also includes allegations as
to several new areas of alleged Dealer collaboration. More than earlier complaints, the PFAC
pleads, as an alternative to its theory of per se § 1 liability, a claim of § 1 liability under the rule
of reason for 2008-2012. The PFAC also expands on its allegations as to 2013_2016. In
particular, to a greater degree than before, it seeks to account for the failure to emerge, after
Dodd-Frank became effective in 2013, of all-to-all platforms permitting anonymous trading of
IRSs other than the allegedly boycotted platforms of Javelin, Tera, and trueEX.

On December 4, 2018, defendants filed an omnibus memorandum of law in opposition to
the motion for leave to file the PFAC, Dkt. 638 (“Def. Mem.”), and a declaration in support,
attaching exhibits, Dkt. 637 (“Playforth Decl.”). On December 27, 2018, class plaintiffs filed a
reply brief, Dkt. 664 (“Pl. Reply”), and a declaration in support, Dkt. 665 (“Brockett Decl.”).

II. Legal Standards Governing the Motion to Amend

Class plaintiffs’ motion to amend is subject to two Federal Rules of Civil Procedure:
15(a) and 16(b).

Rule 15(a) provides that a court “should freely give leave [to amend] when justice so
requires.” Fed. R. Civ. P. 15(a)(2). “[l]t is within the sound discretion of the district court to
grant or deny leave to amend” under Rule 15. McCarthy v. Dun & Bradstreet Corp. , 482 F.3d
184, 200 (2d Cir. 2007). “A district court has discretion to deny leave for good reason, including
futility, bad faith, undue delay, or undue prejudice to the opposing party.” Ia'. (citing F oman v.
Davis, 371 U.S. 178, 182 (1962)). As noted in IRS II, 2018 WL 2332069, at *7, leave to amend

under Rule 15(a) is properly denied upon a showing of prejudice or bad faith; “[a]mendment

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 8 of 65

may be prejudicial when, among other things, it would ‘require the opponent to expend
significant additional resources to conduct discovery and prepare for trial’ or ‘significantly delay
the resolution of the dispute.”’ AEP Energy Servs. Gas Hola'ing Corp. v. Bank of Am., N.A., 626
F.3d 699, 725-26 (2d Cir. 2010) (quoting State Teachers Ret. Ba’. v. Flaor Corp., 654 F.2d 843,
856 (2d Cir. 1981)); see also Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 72 (2d Cir. 1990)
(“The court plainly has discretion . . . to deny leave to amend where the motion is made after an
inordinate delay, no satisfactory explanation is offered for the delay, and the amendment would
prejudice the defendant.”).

Because the present motion to amend was filed after the deadline set in the court-ordered
case management plan, it_unlike the motion addressed in IRS 11-is also subject to Rule 16(b).
See Kassner v. 2na' Ave. Delicatessen Inc., 496 F.3d 229, 243-45 (2d Cir. 2007) (“Rule 16(b)
also may limit the ability of a party to amend a pleading if the deadline specified in the
scheduling order for amendment of the pleadings has passed.”); Fresh Del Monte Proa'ace, Inc.
v. Del Monte Fooa's, lnc., 304 F.R.D. 170, 174-76 (S.D.N.Y. 2014) (discussing interplay
between Rules 15 and 16 in motions to amend). Rule l6(b) requires that the Court set a
schedule, which “must limit the time to join other parties, amend the pleadings, complete
discovery, and file motions.” Fed. R. Civ. P. l6(b)(3)(A). Relevant here, Rule l6(b)(4) provides
that such a schedule “may be modified only for good cause.” Ia'. 16(b)(4). Where Rule l6(b)

applies, it informs the Court’s exercise of discretion under Rule 15(a): Although Rule 15(a)

39 C¢

provides that leave to amend is to be freely given “when justice so requires, a district court
does not abuse its discretion in denying leave to amend the pleadings after the deadline set in the

scheduling order where the moving party has failed to establish good cause [pursuant to Rule

16].” Parker v. Columbz'a Pictures lna'us. , 204 F.3d 326, 340 (2d Cir. 2000); see also Ramsay-

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 9 of 65

Nobles v. Keyser, No. 16 Civ. 5778 (CM), 2018 WL 6985228, at *7 (S.D.N.Y. Dec. 18, 2018)
(“[T]he ‘good cause’ standard is permitted but not mandated when a party seeks to amend its
pleadings after the deadline set in the scheduling order.” (citation omitted)).

As the Second Circuit has explained, the scheduling order for which Rule 16 provides
serves an important purpose: “By limiting the time for amendments, [Rule 16] is designed to
offer a measure of certainty in pretrial proceedings, ensuring that at some point both the parties
and the pleadings will be fixed.” Parker, 204 F.3d at 340 (quotation marks and citation omitted).
Therefore, “a finding of ‘good cause’ depends on the diligence of the moving party” in
complying with the deadline for amendments Ia'. (citation omitted). In addition, a court
applying Rule 16 has discretion to examine the Rule 15(a) factors, “in particular, whether
allowing the amendment of the pleading at this stage of the litigation will prejudice defendants,”
Kassner, 496 F.3d at 244, as well as “futility, bad faith, [and] undue delay,” McCarthy, 482 F.3d
at 200 (citation omitted).

Practical considerations pertinent to the above multi-factor analysis include the duration
of the case and the stage of discovery, In McCarthy, for example, the Second Circuit affirmed
the denial of leave to amend under Rule 15 where the motion came “more than two months after
discovery was completed and more than a year and a half after the filing of the original
complaint.” 482 F.3d at 201 (citation omitted). The district court had noted that “if the
amendment is allowed, merits discovery will need to be reopened and the litigation will, in
essence, start over~_the same experts will likely need to produce new reports and be re-
deposed.” Ia’. (quotation marks, alteration, and citation omitted). Similarly, in Ramsay-Nobles,
Chief Judge McMahon noted when applying Rules 15 and 16 that the proposed counterclaims

had come less than a month before fact discovery’s close and “would have required the

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 10 of 65

reopening of a case for which extensive discovery has been conducted and one that has been
proceeding for far too long.” 2018 WL 6985228, at *9 (quotation marks and citations omitted).
Other decisions have denied motions to amend on similar grounds See, e.g., Grochowski v.
Phoem'x Const., 318 F.3d 80, 86 (2d Cir. 2003) (upholding denial of motion to amend under
Rules 15 and 16 where “plaintiffs delayed more than one year before seeking to amend their
complaint [and] discovery had been completed”); Abdullah James George Wilson v. Corelogic
Saferem‘, LCC, No. 14 Civ. 2477 (JPO), 2016 WL 482985, at *1-3 (S.D.N.Y. Feb. 8, 2016)
(denying under Rules 15 and 16 motion for leave to amend filed six months after deadline for
amendment where motion sought to add to class claim).

III. The PFAC’s Claims as to 2008-2012

The Court first addresses plaintiffs’ motion to amend to add claims as to 2008-2012_the
primary focus of the new allegations in the PFAC.

The PFAC’s core allegation as to this period remains that the Dealers collaborated to
impede the emergence of electronic platforms permitting all-to-all IRS trading on an anonymous
basis To this end, the PFAC amplifies on the two episodes at the heart of the 2008-2012
allegations in earlier complaints These involve (1) “Proj ect Fusion,” the joint venture by which
the Dealers in 2007 and 2008 invested in and took control of Tradeweb, and allegedly induced it
not to pursue all-to-all electronic IRS trading, PFAC 1111 133-204; and (2) CME, whose
Swapstream trading platform the Dealers allegedly collectively shunned in 2007_2008 and
whose launch of an IRS clearinghouse usable to the buy-side the Dealers allegedly acted to stall
in 2008-2012 in “Project Magellan,” id. 1111 205-96. These two episodes remain the centerpieces
of plaintiffs’ theories of how the Dealers, in 2008-2012, violated § 1.

The PFAC includes claims about two other joint Ventures, in which Dealers participated

with inter-dealer brokers (“IDBs”)-_ICAP and Tradition. The Dealers allegedly dissuaded these
1 0

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 11 of 65

IDBs from supporting all-to-all anonymous trading. See id. 1111 341-73 (Tradition); 1111 394-413
(ICAP). Plaintiffs’ earlier amended complaints contained allegations about ICAP and Tradition,
but the PFAC’s claims as to these entities are mostly new. The PFAC also newly alleges that the
Dealers, in and after 2010, declined to support IDCG, a startup IRS clearinghouse. Ia’. 1111 297-
323. Finally, the PFAC newly alleges that the Dealers boycotted two trading platforms of non-
party Bloomberg (ALLQ and BSEF), with the intention to pressure Bloomberg not to open,
following Dodd-Frank, a SEF permitting all-to-all IRS trading. Ia'. 1111 324-40.

Addressing these actions thematically, the PFAC alleges that the Dealers over time
pursued two main strategies Ia'. 11 8. First, they made “‘consortium investments’ in critical IRS
infrastructure,” id. 11 8, such as Tradeweb and CME, with the goal of “mak[ing] sure those
providers acted only to protect the dealers’ interests,” id. 11 9. Second, when that strategy proved
unavailable or unsuccessful, the Dealers engaged in a group boycott of platforms such as Javelin,
Tera, and/or trueEX, with the goal that the platform changed course or “withered on the vine.”
Ia'. 11 10.

A. Futiiicy

Defendants argue that, for various reasons, the PFAC’s 2008_2012 claims fail to state a
claim and hence are futile. The Court here finds these claims futile in two respects First, as
before, class plaintiffs lack antitrust standing. Second, with one very narrow, arguable
exception, the PFAC’s 2008-2012 claims do not allege conduct that is per se illegal under § 1.
The PFAC’s principal theory, of per se liability, is thus not viable. In the interest of efficiency,
the Court does not reach or resolve defendants’ alternative arguments why these claims are
filtile. These include that the PFAC’s claims as to Tradeweb, CME, and ICAP alleging conduct
before November 25, 2011-and its claims as to IDCG, Tradition, and Bloomberg alleging

conduct before October 25, 2014_are time-barred. In discussing, infra, the lack of good cause

11

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 12 of 65

for amendment, the Court does, however, comment on the PFAC’s new allegations of § 1
liability under the rule of reason.

1. Antitrust Standing

In both IRS 1 and IRS 11, the Court held that class plaintiffs’ theory of injury from the
absence of electronic fora offering all-to-all anonymous trading was too speculative to make
them “efficient enforcers” of the antitrust laws and thus give rise to antitrust standing, under
cases including Assocz'az‘ea1 General Contractors ofCalz'fornia, 1nc. v. California State Council of
Carpenters, 459 U.S. 519 (1983), and Gatt Commanications, lnc. v. PMC Associates, LLC, 711
F.3d 68 (2d Cir. 2013).

In IRS 1, the Court explained:

[C]lass plaintiffs’ theory of pre-2013 injury is extraordinarily conjectural, such
that, had the § 1 claim as to that period not otherwise have been dismissed as
implausible (and had the pre-2012 aspects of that claim not been dismissed as time-
barred), the claim would not satisfy the requirements of antitrust standing. Among
other infirmities it is “entirely uncertain,” Gatt, 711 F.3d at 79, that, absent the
scheme, the necessary infrastructural preconditions for anonymous all-to-all
trading, such as central clearing of IRS trades, would have developed before Dodd_
Frank willed them into being in 2013. Plaintiffs’ alternative history of IRS trading
for the first five years of the class period (2008-2012) requires too many leaps of
imagination and guesswork for a claim of class injury to be viable. See Reading
[Ina'us., 1nc. v. Kennecott Copper Corp.], 631 F.2d 10 [,13] [(2d Cir. 1980)] (no
antitrust standing where indirect purchaser at end of vertical distribution line
“predicate[d] its claim of injury on a basis too tenuous and conjectural for a valid
causal finding of anticompetitive effect and damages”); see also Paycom [Billing
Servs., lnc. v. Mastercara’ Int’l, lnc., 467 F.3d 283,] 293 [(2d. Cir. 2006)] (no
antitrust standing where chain of causation was “highly speculative” and was built
on “conclusory allegation[s]”).

IRS 1, 261 F. Supp. 3d at 494. In IRS 11, the Court rejected the PTAC’s attempts to cure this

problem, developing at greater length why plaintiffs’ theory of investor injury was speculative:
The new allegations in the PTAC do not cure this fundamental problem. Plaintiffs’
claim is still that, that but for defendants’ conduct, all-to-all anonymous trading

platforms would have developed years prior to Dodd-Frank, such that defendants’
conduct caused them injury on their 2008-2012 IRS trades But in various ways

12

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 13 of 65

including the following, plaintiffs’ 2008-2012 theory of injury remains a product
of speculation, imagination, and guesswork.

First, the PTAC does not allege that any such platform actually developed in the
pre-2013 period, or came anywhere close. ln this respect, the PTAC’s allegations
as to 2008-2012, like the SAC’s, sharply contrast With those regarding 2013_2016.
With respect to 2013-2016, plaintiffs concretely allege collusion to boycott and
otherwise stymie three extant all-to-all anonymous IRS trading platforms (Javelin,
Tera, and [t]rueEx) accessible to the buy-side. Plaintiffs are joined in so alleging
by two entities that operated such platforms Javelin and Tera. In contrast, the
PTAC does not allege that either CME or Tradeweb ever launched such a platform
during 2008-2012. See discussion infra, at 23~29. Nor does the PTAC allege
that-despite such a platform’s ostensible business logic, its ostensible appeal at
the time to the buy-side, and the ostensible existence of the technological and
infrastructural “pillars” that could be adapted to support such a platform_any
entity, including ones like Bloomberg that are not alleged to have been boycotted,
ever launched or came close to launching such a platform until after Dodd-Frank’s
mandates took effect in 2013.

Second, while the PTAC adds detail to its allegations as to the existence among
Dealers of clearing arrangements post-trade processing technology, and the
necessary legal infrastructure in the pre-2013 period, see PTAC 1111 104-118, its
repeated allegation that these building blocks would have been seamlessly adapted
to the all-to-all context, see, e.g. , ia'. 1111 100, 110_11 1, 117, is conclusory. Plaintiffs
posit the ready adaptation of such infrastructure as central clearing of trades from
an inter-dealer environment in which swaps were traded among highly capitalized,
repeat players to one that facilitated trading of sophisticated derivatives by any
market participant, no matter how small, thinly capitalized, or inexperienced. But
the PTAC does not concretely allege why this process would have been natural,
fluid, or at all likely. On the contrary, the PTAC_tracking the observations of the
[Commodities Futures Trading Commission (“CFTC”)] when it later guided this
process_elsewhere notes some of the formidable hurdles to such an evolution.
See, e.g., PTAC 1111 98, 100, 110, 115, 334, 345 (acknowledging that buy-side
clearing would require “operational changes” “connections,” legal arrangements
collateral arrangements and retention of clearing agents).

Third, the PTAC’s claim that buy-side firms would have participated in an
anonymous all-to-all platform had one been introduced before Dodd-Frank is an
ipse dixit. Although the PTAC alleges that buy-side firms were interested
conceptually in such a potential platform, the PTAC does not allege that any buy-
side firm, before Dodd-Frank’s mandates took effect, had invested in any of the
collateral, technological, or legal arrangements needed to facilitate such
participation in anonymous all-to-all trading. Class plaintiffs CPTF and LACERA,
large public pension funds do not allege that they did so. And while the PTAC
lists large buy-side firms that had expressed interest in using central clearing so as
to permit trading on an all-to-all platform, see, e.g., PTAC 1111 133-134 (listing

13

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 14 of 65

Allstate, BlackRock, DE Shaw, Freddie Mac and PIMCO as firms to whom CME
“successfully reached out,” and stating that Citadel, Countrywide Financial
Corporation, Nomura, and other “asset managers hedge funds and proprietary
trading firms” had committed to “an Early Adopter Program for clearing via
Swapstream”), it does not allege that any such firm made any investment or took
other concrete action toward this end pre-Dodd-Frank. None of these firms is party
to this lawsuit.

Indeed, even after Dodd-Frank had mandated the central clearing and
collateralization arrangements necessary to enable all-to-all swap trading,
compliance with these obligations by buy-side participants proved challenging:
Ultimately, the CFTC delayed implementation of its mandates recognizing as late
as December 2012 that buy-side firms were still scrambling to achieve “operational
readiness” to clear their trades As the Court earlier observed: “The CFTC delayed
implementation of this mandate to 2013, in part due to ‘multiple requests from buy-
side entities for extra time to cope with the costs and burdens imposed by
implementing mandatory clearing, which one commenter described as
‘overwhelming.”” See [IRS 1], 261 F. Supp. 3d at 446 (quoting CFTC Clearing
Rule at 74,320).

Fourth and finally, to resolve reliably class plaintiffs’ claim to have experienced
pricing injuries on their 2008-2012 trades as a result of the absence of the IRS
trading platforms they imagine, a jury presumably would have to do more than
merely posit the existence of some such platform. A jury would also have to
conjure features of the platform or platforms that might have been, such as their
design, mechanics costs entry barriers efficiencies limitations regulatory
constraints and trading metrics and modalities. The PTAC scarcely addresses such
matters even as to the platforms that it claims CME and Tradeweb, but for the
alleged boycott, would have introduced Nor can the structural features of the
allegedly aborted platforms be inferred from later events While Dodd-Frank put
into place a “SEF” framework for swaps trading, it cannot be assumed that the free
market_but for the Dealers’ allegedly illegal actions to quell CME and
Tradeweb_would organically have arrived at the same place. The PTAC leaves
these important parameters which may well be inherently unknowable, to
speculation.

In light of these and other factors a jury evaluating plaintiffs’ claims to have
experienced injuries between 2008-2012 from the alleged conspiracy would thus
be required to imagine a mode of market trading that_until mandated by a
landmark federal statute and its implementing regulations aimed at stabilizing this
corner of the financial system-never came to be (or even close). The PTAC’s
2008-2012 claims would unavoidably require a jury to conjure an alternative
history in which a form of marketplace that took federal legislation to bring about
would have organically sprung up. Such would require an unacceptable amount of
conj ecture.

14

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 15 of 65

The PTAC’s claim of injury as to 2008-2012, anchored in an imagined alternate

history, therefore remains unacceptably speculative lt is “too tenuous and

conjectural for a valid causal finding of anticompetitive effect and damages.”

Reaa'ing, 631 F.2d at 13.

IRS 11, 2018 WL 2332069, at *10-11 (footnotes, including as to CFTC implementing rules for
Dodd-Frank, omitted).

The PFAC tries again to fill this void. However, the Court’s judgment, on close review
of the new allegations and the documents from discovery on which these are based, is that the
analysis above remains correct. The PFAC’s theory of investor injury from the fact that an all-
to-all marketplace permitting anonymous trading did not evolve to fruition during 2008-2012
still requires piling too many contingencies and assumptions lt remains far too conjectural to
establish antitrust standing for class plaintiffs as efficient enforcers of the antitrust laws This
theory continues to stand in sharp contrast to class plaintiffs’ allegations for 2013-2016, which
involve a plot to boycott extant platforms Which have joined the investor plaintiffs in bringing
this litigation against the Dealers

The Court therefore affirms the analyses in IRS 1 and IRS 11. The Court adds the
following points relevant to new material in the PFAC or arguments plaintiffs now make:

First, to a large extent, documents the PFAC newly cites reflect the unremarkable fact
that, after Dodd-Frank, efforts were underway in the industry to build out the infrastructure
necessary to support trading on SEF s consistent with Dodd-Frank’s mandates These included
developing IRS clearing solutions accessible to the buy-side. See, e.g., Playforth Decl. Ex. 12
(email draft of CME clearing solution press release, Oct. 18, 2010) at 2 (identifying advisory
group of 5 buy-side and 10 dealer participants in CME’s clearing solution development,

announcing its launch and “live test[ing]” that day with participation by PlMCO “and perhaps

one other client,” but adding: “[n]ote however there is material additional work required by the

15

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 16 of 65

CME and the dealers before the platform is fully scalable”); ia'. Ex. 11 (Bank of America
PowerPoint presentation, Dec. 6, 2010) (noting “only approximately 200 days before vanilla
CDS and IRS will be mandated to cleared [sic] at an eligible clearinghouse,” ia'. at 2, and noting
CME’s October 18, 2010 rollout, id. at 6); ia’. Ex. 10 (Barclays PowerPoint presentation, Dec. 6,
2011) at 5 (reporting the build-out of “BarCap’s clearing platform” and “[c]urrently experiencing
client ramp-up in OTC clearing ahead of mandatory dates” in a “Clearing update”); see also
PFAC 11 446 & nn.535-36, 541 (citing all three documents).

Further, these documents as defendants observe, reflect only the introduction of such
clearing products and their usage on starter trades See also, e.g. , id. Ex. 9 (Citi OTC Derivatives
Clearing Response to Caisse De Depot RFI, Dec. 6 2011) at 19 (“Citi’s current OTC Derivatives
Clearing business . . . reflect[s] our leadership position, albeit in a market with largely
ceremonial client activity. Citi expect [sic] this to increase significantly, given the levels of
client engagement and mandates won, as clearing becomes mandatory.”); PFAC 11 446 &
nn.537-38 (citing same). They do not reveal the existence of meaningful buy-side clearing
infrastructure before Dodd-Frank’s mandates Still less do they reveal the industry’s practical
readiness for all-to-all anonymous IRS trading independent of Dodd-Frank or before 2013.4 The
fact that some buy-side clearing had begun as the industry moved to implement Dodd-Frank, see

id. 11 446, similarly does not prove such readiness

 

4 On the Court’s review, the PFAC cites just one pre-Dodd-Frank document reflecting any extant
buy-side IRS clearing: a December 17, 2009 press release entitled “LCH.Clearnet Launches
Buy-side Clearing for Global OTC lnterest Rate Swaps.” Playforth Decl. Ex. 14 at 1; see PFAC
11 442 & n.512 (citing same). Class plaintiffs have previously stated that “there was no investor
clearing of IRS trades before Dodd-Frank.” Dkt. 193 (class plaintiffs’ consolidated opposition to
defendants’ motion to dismiss the SAC) at 45. The press release adds: “The extension of this
proven service to customers of banks reflects a key pillar of the market changes being
contemplated by regulators and legislators worldwide.” Playforth Decl. Ex. 14 at l.

16

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 17 of 65

Second, the CFTC’s rules and implementing regulations for Dodd-Frank underscore that
maj or technological and infrastructural changes were needed to ready the industry for broad buy-
side IRS clearing, that the industry was not ready for all-to-all anonymous IRS trading until long
after Dodd-Frank’s passage, and that Dodd-Frank’s regulatory mandates were integral to
achieving that readiness in 2013. ln assessing whether plaintiffs’ claim of injury is speculative,
the Court takes notice of these historical events and the explanations given by the CFTC for its
regulatory actions as reflecting the publicized condition of the market. See, e. g. , Staer v.
Harzfora' Fz`n. Servs. Grp., 1nc., 547 F.3d 406, 425 (2d Cir. 2008) (“[l]t is proper to take judicial
notice of the fact that . . . regulatory filings contained certain information [including] the
publicized condition of the junk bond market during the relevant time period (citations omitted));
Cunningham v. Cornell Univ., 16 Civ. 6525 (PKC), 2017 WL 4358769, at *3 (S.D.N.Y. Sept.
29, 2017) (“Courts regularly take notice of publicly available documents during regulatory
filings.” (citations omitted)). Such is all the more appropriate here insofar as the PFAC draws
upon CFTC rule-making and implementing regulations for Dodd-Frank, see, e.g., PFAC 1111 449_
50 & nn.547-53, and upon a buy-side commenter’s submissions to the CFTC, see id. 11 442 &
n.527; see also PTAC 11 333 & nn.124, 127_28 (citing buy-side comment letters on proposed
CFTC rules).5

The CFTC’s pronouncements reflect its determination that, even with Dodd-Frank’s

impetus market infrastructure and buy-side participants were not yet ready for all-to-all SEF

 

5 For avoidance of doubt, the Court would still hold that plaintiffs’ claimed injury for 2008_2012
is too speculative to support antitrust standing even had it not considered these regulatory
materials Neither party here argues that the Court’s notice of the fact of regulatory events is
improper. See Pl. Mem. at 20 n.74 (disputing defendants’ characterization of CFTC comments);
Def. Mem. at 14 n.9 (citing cases in support of the Court taking judicial notice of CFTC filings);
Pl. Reply at 12 & n.12 (disputing defendants’ characterization of CFTC rules).

17

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 18 of 65

trading. These led to the CFTC’s deferring until March 2013 the effective date of Dodd-Frank’s
mandate. See, e.g. , Clearing Requirement Determination Under Section 2(h) of the CEA, 77
Fed. Reg. 74,284, 74,323 (Dec. 13, 2012) (lRS clearing requires “startup and ongoing costs
relating to technology and infrastructure, new or updated legal agreements . . . and costs related
to collateralization of their positions.”); ia'. at 74,324 (“In response to . . . concerns about legal
documentation and operational readiness the Commission has clarified that compliance with the
clearing requirement will not be required for any swaps until March 11, 2013 . . . .”).6 That there
was “[r]obust [d]emand” from the buy-side for central clearing, PFAC 1111 440-46, does not make
less speculative the claim that, absent alleged misconduct, this costly infrastructure would have
grown up in 2008, or 2009, or 2010, or any time before Dodd-Frank compelled it. Tasking a jury
to gauge the stack of many unknowable questions embedded in the PFAC’s alternative history_

for example, whether a sufficient number of buy-side entities would have invested in such

 

6 Buy-side comment letters were to the same effect. See, e.g., Managed Funds Ass’n, Comment
Letter on Proposed Clearing and Execution lmplementation Rule, 76 Fed. Reg. 58,186, and
Proposed Documentation and Margining lmplementation Rule, 76 Fed. Reg. 5 8,176, at 2 (Nov.
4, 2011) (recognizing “current structural and economic barriers to widespread clearing [of
swaps]”), https://www.managedfunds.org/wp-content/uploads/20l 1/1l/CFTC-Implementation-
Rules-on-Clearing-Execution-Documentation-and-Margining-Final-MFA-Letter.pdf; Def. Mem.
at 14 n.9 (citing Vanguard Comment Letter on 76 Fed. Reg. 58,186, RIN 303 8-AD60, at 4, 6
(Nov. 4, 2011) (“time [is] needed” to “develop industry infrastructure,” “implement complex
operational connections,” “educate clients” and “negotiate new trading agreements”_a “process
[that] is so time intensive”)); ia'. (citing Ass’n of Inst. lnvestors Comment Letter on 76 Fed. Reg.
58,186, RIN 308-AD60, at 3 (Nov. 4, 2011) (a “voluminous amount of documentation” is
necessary, which “requires negotiations and agreements [to] be made across thousands of
accounts”)); ia'. (citing Coal. for Derivatives End-Users Comment Letter on 76 Fed. Reg.
58,186, RIN 3038-AD60, at 1, 4 (Nov. 4, 2011) (claiming more time is needed to put in place
“technological connections” and legal agreements)); ia'. (citing lnv. Co. lnst., Comment Letter on
76 Fed. Reg. 58,186, RIN 3038-AD60, at 2, 4 (Nov. 4, 2011) (stating that the CFTC
“significantly underestimate [d] the time needed for the swap market to transition to the new
framewor ” and that “[t]hese time periods are woefully insufficient”)); ia'. (citing Fin. Servs.
Roundtable, Comment Letter on 76 Fed. Reg. 58,186, RlN 303 8-AD60, at 5 (Nov.~ 4, 2011)
(“[E]stablishing clearing arrangements is resource-intensive”)).

18

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 19 of 65

infrastructure and undertaken such collateralization to make all-to-all anonymous trading of IRSs
a reality as of a particular date_would unavoidably invite an exercise in guesswork, not reliable
fact-finding.

Third, in claiming to have cured the problem of speculative injury noted in the SAC and
PTAC, plaintiffs emphasize the PFAC’s allegations that Dealers acted with the intent to slow the
evolution of certain offerings (of Tradeweb, CME, Tradition, Bloomberg, and ICAP) which had
the potential to lead towards all-to-all trading, See, e.g., PFAC 1111 19, 153, 230-39, 249, 325-27,
352-53, 392~93. But these intentions do not establish the market’s readiness for such trading at
any time, including 2008-2012. Some PFAC allegations in fact, describe Dealer actions aimed
at post-Dodd-F rank (and indeed post-2012) platforms See, e.g., id. 1111 325, 331~40 (allegations
that Dealers after Dodd-Frank, were concerned that Bloomberg would open a SEF permitting
all-to-all IRS trading, and since 2012 have boycotted certain Bloomberg platforms); ia’. 1111 344-
73 (allegations that after Tradition announced in 2010 its intention to open a SEF-compliant
platform, Dealers acted to take control over Tradition’s SEF, did so by September 2013, and
today govern it so as to frustrate all-to-all anonymous trading).

To be sure, the PFAC (even more than prior complaints) alleges instances in which
Dealer personnel expressed hostility to all-to-all trading or acted with intent to discourage the
market’s evolution in that direction. But these do not show that, before 2013, the market was
ready for this transformation As the implementation of Dodd-Frank demonstrated, even when
backed by regulatory mandates the buy-side did not adapt on the CFTC’s required timetable,

necessitating an extension of the mandates until March 2013. Statements by Dealers in 2008_

19

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 20 of 65

2012 fearing the eventual emergence of all-to-all trading do not mean that this market structure
was then imminently viable.
The PFAC’s claims as to 2008-2012 are therefore futile for lack of antitrust standing.
2. Claims of a Per Se § 1 Violation in 2008-2012
The PFAC, like plaintiffs’ earlier complaints dominantly pursues a § 1 theory of per se
illegality. The Court first reviews its rulings as to the SAC’s and PTAC’s allegations in support
of a per se theory, before assessing those in the PFAC.

a. The SAC

In IRS 1, the Court sustained plaintiffs’ per se theory as to 2013-2016, in that the SAC
and JTSAC alleged “a recognized type of per se unlawful § 1 conspiracy: a group boycott,” 261
F. Supp. 3d at 472, and parallel conduct and circumstantial evidence that made plausible the
inference of a Dealer boycott aimed at the three new SEF platforms that offered all-to-all IRS
trading, id. at 472-77. As to 2008-2012, however, the SAC’s theory was based not on a
boycott_-for no all-to-all IRS trading platforms then existed-nor on meaningful parallel
conduct, but largely on the Dealers’ acquisition in 2007 alongside Thomson Corporation of a
controlling stake in Tradeweb, allegedly in order to terminate a plan there to open such a
platform.

The Court found the SAC’s claim of a per se § 1 violation deficient for two reasons
First, its factual allegations as to the existence of such a plan at Tradeweb and of the Dealers’
agreement to terminate it were hazy and conclusory. Id. at 466. Second, even assuming a well-
pled agreement among Tradeweb’s Dealer owners to terminate such a plan, the SAC did not
plead facts under which an agreement would be per se unlawful:

The SAC’s allegations as to Proj ect Fusion do not fit into any category of agreement

recognized as per se illegal. lt alleges a decision among participating Dealer
Defendants as to the strategic direction of a single financial technology company

20

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 21 of 65

which they maj ority-owned pursuant to a joint venture. But, viewing the operation
of a legitimate joint venture as akin to that of a single firm, modern antitrust law
evaluates such joint conduct_including the creation of the joint venture itself, its
business focus its product selection, and its pricing-under the rule of reason, with
the pleading requirements that standard imposes

1d. at 467 (citations and footnote omitted). The Court added:

Plaintiffs do not cite any case in which a decision by competitors to invest in or
acquire control over a business or to direct the activities of a business in the
context of a legitimate joint venture, has been evaluated under the per se standard
And the SAC does not plead facts that remove the Proj ect Fusion joint venture from
Tradeweb, the subject of the joint venture, became a horizontal competitor of the
Dealer Defendants which thereafter conspired with them. And Tradeweb was not
such a competitor: As alleged, it was a provider of electronic trading platforms
not a market maker. And the SAC does not adequately plead that the Proj ect Fusion
joint venture was an illegitimate shell that offered no efficiency enhancements and
served only to mask concerted conduct. The SAC’s allegations as to Tradeweb_
including as to non-defendant Thomson’s minority-ownership of it, the Dealers’
infusion of $280 million in it, and its existence and operation from 2007 forward_
would not permit such an inference.

Ia'. at 467_68 (citation and footnote omitted).

b. T he PTAC

ln the PTAC, plaintiffs based their theory of a per se violation of § 1 during 2008_2012
on two collaborations among Dealers

The first was again, “Project Fusion.” But, the Court held in IRS 11, the PTAC failed to
rehabilitate the claims as to that arrangement The PTAC had abandoned the SAC’s conclusory
claim that “‘Tradeweb was planning to introduce electronic all-to-all trading to the IRS market,”’
IRS 11, 2018 WL 2332069, at * 11 (quoting the SAC), replacing it with the claim that Tradeweb
was gradually upgrading its swap trading capabilities and was “‘primed to adopt all-to-all
trading,”’ id. (quoting PTAC 11 102), and that unspecified persons at Tradeweb had discussed
doing so, id. (quoting PTAC 11 223). However, the Court held that “[t]hese reconfigured
allegations about amorphous ‘discuss[ions]’ and Tradeweb’s being ‘primed’ to adopt all-to-all

trading, [PTAC] 11 102, again fall far short of plausibly alleging plaintiffs’ ‘critical background
21

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 22 of 65

premise’: that Tradeweb was planning in 2007 to launch all-to-all IRS trading.” 1a'. at * 12
(quoting IRS 1, 261 F. Supp. 3d at 466); see also ia'. (“The PTAC’s theory of a plot to block a
Tradeweb plan to introduce all-to-all IRS trading thus starts with the ill-pled premise that there
ever was such a plan.”).

ln any event, the Court held, the PTAC failed to rectify the other pleading deficiencies in
the SAC’s “Project Fusion” allegations The PTAC dubbed the “Project Fusion” joint venture a
“sham” and a “formalistic shell.” But the facts pled were inconsistent with these labels
including:

“(1) The Dealers invested $280 million in Tradeweb; (2) they owned Tradeweb

alongside existing owner Thomson; (3) Tradeweb, post-acquisition, was organized

consistent with customary corporate formalities (4) Tradeweb proceeded to expand

other aspects of its trading platforms; and (5) its decision not to offer an all-to-all

trading platform until 2013 put it on par with all other trading platforms of the day,

including . . . Tera, Javelin, [t]rueEx, and Bloomberg.”
1a'. at * 12 (quoting IRS 1, 261 F. Supp. 3d at 468 n.17). Accordingly, the Court held, “even
assuming a well-pled agreement among owners to terminate a Tradeweb plan to open an all-to-
all IRS trading platform, the Proj ect Fusion joint venture as alleged remains subject to review
only under the Rule of Reason.” 1a'. (citation omitted).

The second basis for the PTAC’s claim of per se illegal conduct in 2008-2012 involved
CME. The PTAC alleged that, in 2006, CME had acquired Swapstream, a trading platform
focused on a limited number of dealer-to-dealer IRS swaps in Europe; that CME had hoped to
transform Swapstream into a worldwide electronic platform for all-to-all IRS trading; but that
CME could not secure Dealer agreement to participate Id. at *13. CME then began joint
negotiations with the Dealers who were collectively represented by Edward Rosen of the Cleary

646

Gottlieb law firm. These negotiations in which the Dealers sought governance”’ over the

platfonn, did not bear fruit. See ia'. (quoting PTAC 11 155). Eventually, CME initiated joint

22

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 23 of 65

666

negotiations with the Dealers again represented jointly by Rosen, regarding a clearing-only
solution”’ that would be “‘open to the buy-side.”’ See ia’. (quoting PTAC 1111 160-61). These
“Proj ect Magellan” negotiations led to a written agreement in which Dealers agreed to provide
minimum clearing volume to CME in exchange for revenue sharing. The PTAC alleged that the
agreement contained a “‘poison pill”’ that effectively disabled CME from launching an
execution platform, by allowing the Dealers to “‘capture nearly all the profits.”’ 1a’. (quoting
PTAC 11 179).

ln IRS 11, the Court rejected this set of allegations too, as a basis for a claim of a per se
violation of § 1 during 2008_2012. Various PTAC factual allegations were contradicted by pled
or cognizable facts See ia'. at *14. These included the PTAC’s implication that Swapstream had
launched a trading platform, which a close reading revealed had not happened, and its errant
characterization of the “Proj ect Magellan” agreement to contain a “poison pill” provision to
neuter any CME plan to launch an IRS trading platform. See ia'. (“By its plain terms the
Magellan Agreement did not ‘poison’ CME’s plans to launch an IRS clearinghouse.”). The
PTAC’s discussion of CME also contained a significant number of conclusory or general
allegations including as to central allegations for the period before the Dealers’ joint, counseled
negotiations with CME had begun. 1a’. at *15.

As to the PTAC’s well-pled allegations of collective action among Dealers regarding
Swapstream, the Court noted, these “are centered on the period after joint negotiations between
CME and the Dealers are alleged to have begun.” 1a'. This activity, the Court held, did not fit
within a category that courts applying § 1 had held susceptible to per se condemnation:

In that period, as pled, discussions and lawyered negotiations had begun between

CME and the Dealers to reach agreement regarding the terms under which

participating Dealers collectively Would participate in CME’s Swapstream
platform. As reviewed above, the parleys during this period occurred in two phases:

23

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 24 of 65

regarding (1) CME’s initial proposal to revamp Swapstream; and (2) CME’s
ensuing proposal_which resulted in a negotiated business arrangement
memorialized in the Magellan Agreement_to launch a stand-alone clearinghouse.

This paradigm of collective negotiations between multiple collaborating
competitors and a shared counterparty or counterparties to explore facially
legitimate business arrangements does not lend itself to per se condemnation See,
e.g., Alliea1 Tube & Cona'uit Corp. v. 1na'ian Heaa', 1nc., 486 U.S. 492, 501 (1988)
(standard setting is subject to the Rule of Reason). As the Court reviewed in its
discussion of Tradeweb, legitimate joint business ventures including at the point
of their creation, are subject to the Rule of Reason, and “business practice[s]”
involving the “core activity of [a] joint venture . . . do not fall within the narrow
category of activity that is per se unlawful.” Texaco, 1nc. v. Dagher, 547 U.S. 1, 8
(2006); see id. at nl; Nw. Wholesaler Stationers, 1nc. v. Pac. Stationery & Printing
Co., 472 U.S. 284, 298 (1985) (“mere allegation of a concerted refusal to deal does
not suffice” to merit per se condemnation “because not all concerted refusals to
deal are predominantly competitive”); Major League Baseball Props., 1nc. v.
Salvino, 542 F.3d 290, 316 (2d Cir. 2008) (“Per se treatment is not appropriate
where the economic and competitive effects of the challenged practice are
unclear”); see also In re IRS, 261 F. Supp. 3d at 467 (collecting cases and holding
“Project Fusion” subject to Rule of Reason review).

The facts pled reveal potential pro-competitive justifications from the collaboration
here in connection with the Dealers’ negotiations with CME, enough to persuade
the Court that the conduct alleged_in contrast to a horizontal price-fixing
conspiracy or the boycott pled against Javelin, Tera, and [t]rueEx_is not by nature
suitable to condemnation per se. Both sets of discussions among the Dealers and
CME had the potential, inter alia, (1) to launch a new venture by assuring CME of
the critical mass of Dealer support it claimed to need; (2) to help CME set standards
for a new modality of IRS trading acceptable to a broad range of market
participants and, (3) as in other business contexts involving negotiations with a
swath of industry players to avoid the inefficiencies associated with duplicative
one-on-one negotiations See, e.g., PTAC 11 135 (noting CME’s goal to enlist one
or more Dealers from each of “Tier l” and “Tier 2”).

That the second stage of Dealer/CME negotiations led to a counseled agreement
between CME and most (although not all) Dealer Defendants also weighs against
finding per se anti-competitiveness. The Magellan Agreement’s text, too, reveals
a pro-competitive justification: The revenue-sharing pact enabled the introduction
of a novel clearing platform whose standing was enhanced by the agreed
participation of reputable Dealers who agreed to provide minimum clearing volume
to the CME. See id. 1111 160, 179-180.

Ia'. at *15-16 (footnote omitted).

24

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 25 of 65

c. T he PFAC

ln pursuing a theory of per se § 1 illegality as to 2008~2012, the PFAC again principally
relies on the Tradeweb and CME episodes while also adding allegations about episodes relating
to several other entities discussed below.

AS to Tradeweb and CME, the PFAC reorders and re-packages the PTAC’s allegations_
e.g., referring to the two episodes as embodying a “consortium strategy” across Dealers see, e.g.,
PFAC 1111 8, 141-43_but adds limited new factual allegations These do not disturb the Court’s
earlier assessment that these complex dealings do not fall into a recognized category of conduct
which the courts have condemned per se. The Court holds as before, that any § 1 assessment of
the balance between the pro-competitive purposes and anti-competitive effects of these ventures
must instead be under the rule of reason

Tradeweb: The PFAC claims the “Proj ect Fusion” joint venture was illegitimate because
participating Dealers were motivated, in gaining control of Tradeweb and in setting its course, to
shape IRS market developments so as to reduce the possibility that exchange-like trading would
emerge. See, e.g., PFAC 1111 15-17, 142, 154-55; see also Pl. Mem. at 8 (collecting PFAC
allegations as to Dealers’ aim to, inter alia, “‘negate[] the threat”’ of IRS exchange trading, id.
(quoting PFAC 11 155 (alteration in original)) and “‘slow the inevitable slide to all-to-all,”’ ia’.
at 9 (quoting PFAC 11 191)). The PFAC claims that Dealers later ran Tradeweb “as a utility,”
preferring the interests of its Dealer majority owners over profit-maximization. PFAC 11 195.
These allegations that the Dealers harbored such sectarian intentions track allegations in earlier
complaints See, e.g., 1RS1, 261 F. Supp. 3d at 447-49 (discussing SAC and JTSAC).

The Court credits as well-pled that the Dealer personnel quoted in the PFAC had the
intentions alleged: to steer Tradeweb’s evolution, and to influence the evolution of the market, in

a direction that maximized Dealers’ economic interests including to preserve trading margins

25

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 26 of 65

But whether per se condemnation under § 1 is available does not turn on subjective intent. The
availability of the per se rule does not turn on case-specific determinations about the quality of
evidence of (or pleadings as to) intent. lt does not turn on the adjectives or metaphors used by
competitors in emails. lt is a categorical doctrine. Per se condemnation is available only when
courts’ “considerable experience” teaches that the category of restraint at issue has “manifestly
anticompetitive effects” and “lack[s] any redeeming virtue.” Leegin Creati`ve Leather Proa's.,
1nc. v. PSKS, 1nc., 551 U.S. 877, 886 (2007) (quotation marks and citations omitted); see also
NYNEX Corp, v. Discon, 1nc., 525 U.S. 128, 137-38 (1998) (declining to apply per se rule to
alleged boycott claim despite allegation that defendants acted with a “special anticompetitive
motive” to force the plaintiff out of business; Court did not “find a convincing reason why the
presence of this special motive should lead to the application of the per se rule”); cf Conn.
1ronw0rkers Emp ’rs ’ Ass ’n v. New Englana1 Reg’l Council of Carpenters, 324 F. Supp. 3d 293,
305 (D. Conn 2018) (“[A]llegedly pernicious motives on their own do not suffice to overcome
the ‘presumption in favor of [the] rule-of-reason standard.”’ (quoting Bus. Elecs. Corp. v. Sharp
Elecs. Corp., 485 U.S. 717, 726 (1988)).

Here, for the reasons given in IRS 1 and IRS 11, the collaboration alleged in “Proj ect
Fusion” does not correspond to any category of activity among horizontal competitors that courts
to date have condemned per se. It cannot be condemned on its face as an act of as price-fixing,
market allocation, or_-in contrast to the Dealers’ alleged actions in 2013-2016 towards the new
opened SEFS_as a group boycott. Rather, its structure is that of a capitalized and operational
joint venture. lt cannot facially be condemned as an illegitimate sham.

The Court of course does not and cannot on the pleadings assess the net competitive

impact of the “Proj ect Fusion” joint Venture. But whatever the evidence adduced on a well-pled

26

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 27 of 65

rule of reason claim might have shown as to the balance of pro- and anti-competitive effects
plaintiffs’ pleadings themselves reveal the venture’s potential pro-competitive effects These
include, as noted, that after participants invested $280 million in Tradeweb’s fledgling platform,
Tradeweb expanded aspects of its trading operations See IRS 11, 2018 WL 2332069, at * 12
(quoting IRS 1, 261 F. Supp. 3d at 468 n.17).7 1RS1 invited plaintiffs to “cite any case in which a
decision by competitors to invest in or acquire control over a business or to direct the activities
of the business in the context of a legitimate joint venture, has been evaluated under the per se
standard.” IRS 1, 261 F. Supp. 3d at 467_68. Plaintiffs have not done so.8

CME: The PFAC’s allegations though re-sequenced, are in substance quite similar to
those in the PTAC, including as to the successive rounds of j oint negotiations between Dealers

and CME on which the Court focused in IRS 11. See PFAC 1111 223-56 (first round followed by

 

7 Consistent with this defendants note that documents cited in the PFAC reflect that after the
Dealers’ investment per “Proj ect Fusion,” Tradeweb’s trading volume in IRS s credit default
swaps and several other asset classes grew substantially from a de minimis base. See Def. Mem.
at 28 & n.20 (quoting documents cited by the PFAC reflecting that Tradeweb IRS revenue grew
from approximately $1.9 million in 2006 to approximately $21 million in 2009); cf ia’. at 28
(quoting documents cited by the PFAC that articulate “Project Fusion” participants’ purposes for
investing as including launching “the first global trading network to offer clients the ability to
trade any asset class in any currency on one platform 24 hours a day”). The PFAC contains
allegations about post-“Proj ect Fusion” business decisions by Tradeweb, for example, delaying
the launch date of “click to trade” functionality, see PFAC 1111 158, 181-87, or as to the direction
of the later Dealerweb platforrn, see id. 1111 188-95. The parties debate whether these later events
bear on whether the “Project Fusion” joint venture was per se illegal. Compare Def. Mem. at
29-30 & n.22 with Pl. Reply at 19 & nn.34-35. The Court treats the PFAC as alleging that the
joint venture, from its inception, was per se illegal, and that ensuing decisions by Tradeweb,
given its control by Dealers shed light on the motives of the Dealer participants in that venture.
As noted, however, the pled facts in totality, do not permit the venture to be condemned per se.

8 For many of the same reasons “quick look” analysis is unavailable here. lt does not apply to
collaborations among competitors that “‘might plausibly be thought to have a net procompetitive
effect, or possibly no effect at all on competition.”’ Major League Baseball Props., 1nc. v.
Salvino, 1nc., 542 F.3d 290, 318 (2d Cir. 2008) (quoting Cal. Dental Ass ’n v. FTC, 526 U.S. 756,
771 (1999).

27

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 28 of 65

abandonment of Swapstream plan to open all-to-all platform); id. 1111 257~93 (second round
followed by execution of “Project Magellan” agreement, in which Dealers agreed to provide
minimum clearing volume to CME in exchange for revenue sharing and opening of CME
clearinghouse for buy-side IRS trades).

For the same reasons noted in IRS 11, these business arrangements also do not resemble
any that courts based on considerable experience, have condemned as per se anti-competitive.
See 1RS11, 2018 WL 2332069, at *15 (collecting cases). Plaintiffs do not cite any case in which
a court has per se condemned a horizontal collaboration that is structurally or thematically
similar to that pled. Nor do they cite any case so condemning a business agreement
meaningfully akin to the written, counseled agreement with CME that resulted from these
negotiations Further making per se condemnation unavailable is the presence, on the pleadings
of the potential pro-competitive justifications noted in IRS 11 for these joint negotiations and
outcomes See id.

To be sure, the PFAC adds concrete allegations as to the motives of participating Dealer
personnel preceding and during the sequential joint discussions with CME. See, e.g., PFAC
1111 230, 237, 239-43, 256, 293. As with Tradeweb, it is in general, well-pled that these persons
aspired to delay evolution of exchange trading, in favor of existing trading norms But, again, as
with Tradeweb, whether per se condemnation under § 1 is available turns on judicial experience
with a category of business arrangement, not on participants’ mentes reae. Otherwise, business
arrangements that the courts have not condemned as per se and that may after discovery prove
net pro-competitive could be held illegal at the threshold. This could deter economically

worthwhile conduct. See, e.g., NYNEX, 525 U.S. at 137.

28

Case 1:15-cv-O9319-PAE Document 352 Filed 03/13/19 Page 29 of 65

Otherwise, the main substantive change from the PTAC as to the CME narrative is that
the PFAC drops the allegation that a “Project Magellan” agreement provision (§ 5.05) was a
“poison pill”_an allegation the Court found inconsistent with the agreement’s text. See IRS 11,
2018 WL 2332069, at *14. The PFAC now assails § 5.05 as “so onerous in practice that it
effectively prevents CME from launching an IRS trading platform,” PFAC 11 279, on account of
its requirement of consultation with Dealer founding members over trading protocols id., and its
“most favored nation” and “right of first refusal” clauses ia'. 11 280; see also ia'. 1111 281_82
(discussing the effect of these clauses). The parties debate whether these terms have potential
pro-competitive justifications See Def. Mem. at 32 n.26 (“obvious” justifications include
“incentiviz[ing] the Magellan dealers to support the new IRS clearing house by granting them a
potential right to participate in the upside if CME successfully leveraged the new clearinghouse
into a vertically integrated trading platform” (citing federal antitrust guidelines)); Pl. Reply at 22
n.43 (distinguishing guidelines as inapposite). ln assessing the availability of per se
condemnation of “Project Magellan,” the Court, however, takes a holistic focus For the reasons
stated in IRS 11, the overall agreement negotiated among the Dealers and CME is properly
evaluated under the rule of reason Whether any provision of that agreement, including § 5.05, is
pro- or anti-competitive would form part of the rule of reason inquiry.

“A unitary conspiracy ”: Plaintiffs separately argue that they have alleged a “unitary
conspiracy” that predated 2013 and should not be “forced to prosecute a truncated conspiracy.”
Pl. Reply at 1, 3. The import of this argument is not clear. The Court construes plaintiffs to
argue that because they have alleged a viable claim of per se unlawful conduct for 2013-2016,
and because they have also alleged collaboration among Dealers in the preceding five years they

are entitled to application of the per se rule for their allegations as to collaboration in 2008~2012.

29

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 30 of 65

To the extent this argument seeks to relieve plaintiffs of the pleading burdens imposed by
the rule of reason for the Dealers’ pre-2013 business arrangements as alleged, it is wrong. The
character of the Dealer collaboration alleged in 2008-2012 is fundamentally different from that
alleged in 2013_2016. For 2013_2016, plaintiffs have alleged conduct among horizontal
competitors (a group boycott aimed at extant platforrns) of a kind that is quintessentially
unlawful per se. lt does not follow, however, that earlier agreements among Dealers of a
different character (e.g., the “Project Fusion” and “Proj ect Magellan” joint ventures)-even if
motivated by a common desire to have the market maintain name-disclosed RFQ trading and not
evolve towards anonymous all-to-all trading_Were therefore per se illegal. Plaintiffs have not
shown that those earlier joint arrangements are of a kind that judicial experience has condemned
as per se unlawful. To be sure, pre-2013 dealings among Dealers may prove admissible at a trial
to shed light, inter alia, on the existence or nature of agreements among them during 2013-2016.
But plaintiffs have not offered any authority why the fact of viably pled claims of per se illegal
conduct in 2013-2016 alters the analysis that antitrust law uses to assess earlier agreements of a
different character. See, e.g., City of Groton v. Conn. Light & Power Co., 662 F.2d 921, 928 (2d
Cir. 1981) (even where alleged conduct is “interrelated and interdependent,” courts must
“analyze the various issues individually”).

ICAP, Tradition, Bloomberg, and IDCG: Finally, although the Tradeweb and CME
episodes remain the heart of plaintiffs’ pre-2013 claims the PFAC alleges joint Dealer conduct
towards four other entities: ICAP, Tradition, Bloomberg, and lDCG. The Court elaborates on
these allegations later, in the course of discussing delay and prejudice, The PFAC’s allegations
as to these episodes do not, however, warrant sustaining the claim of a per se violation of § 1

spanning 2008-2012.

30

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 31 of 65

As pled, two of the four episodes_those involving ICAP and Tradition_centrally
involve a facially legitimate joint venture between Dealers and an inter-dealer broker. As such,
these arrangements cannot be condemned per se, even if the motivations of participants were, as
plaintiffs claim, to “[m]aintain the [s]tatus [q]uo.” Pl. Mem. at 26 (quotation marks omitted).
Under the authorities above, they are to be evaluated under the rule of reason As to ICAP, the
PFAC alleges that ICAP developed an electronic trading platform (i-Swap) for European dealer-
to-dealer trading, PFAC 11 397. lt initially achieved “no traction” but, in 2011, ICAP, in “Proj ect
Snowflake,” recruited three Dealers (Barclays Deutsche Bank, JP Morgan) to support (by
streaming prices to it) a revamped i-Swap trading platform in exchange for an equity stake and
governance rights Ia'. 11 402. i-Swap launched in the United States when the new SEF rules took
effect in 2013. See ia'. 11 410. Plaintiffs allege that these Dealers have used their influence to
induce ICAP not to open an all-to-all trading platform. See ia'. 1111 394-413. As to Tradition, the
PFAC alleges that other Dealers entered into a “Trad-X” joint venture with Tradition, in which
they too agreed to support a new Trad-X trading platform in exchange for equity and governance

rights See id. 1111 341-73. Trad-X launched in the United States in 2013. See ia'. 11 357.9

 

9 Apart from the fact that the “Proj ect Snowflake” and “Trad-X” joint ventures do not resemble
any of the species of arrangements among horizontal competitors that courts have condemned
per se, defendants note a number of other problematic features of plaintiffs’ claims of a Dealer
conspiracy along the lines alleged. See Def. Mem. at 44-47. An example as to ICAP: In
conflict with the PFAC’s assertion that ICAP has “restricted all of its IRS trading platforms in
the U.S. to dealers alone,” PFAC 11 411, the SAC suggested that i-Swap’s U.S. platform achieved
a significant share of SEF trades and, in accordance with Dodd-Frank’s “impartial access”
mandate, has been “open for IRS trading by the buy side” since its launch, see IRS 1, 261 F.
Supp. 3d at 484_85. An example as to Trad-X: documents cited in the PFAC identify the group
of Dealers supporting Trad-X as a “rival group” to the three Dealers supporting i-Swap,
Playforth Decl. Ex. 50 (email from JP Morgan representative about “Project Snowflake”
meeting), and state that “Trad-X will be a counter force to other platforms such as lCAP’s i-
SWAP, which is mainly supported by DB, JPM and BarCap,” Playforth Decl. Ex. 51 (Credit
Suisse PowerPoint presentation on “Proj ect Trad-X”).

31

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 32 of 65

The PFAC’s new allegations about a plot against non-party Bloomberg also do not
support a per se claim for 2008-2012. The PFAC’s allegations as to Bloomberg
overwhelmingly relate to 2013-2016. Specifically, the PFAC alleges that Dealer personnel met
with Bloomberg in late 2011 and early 2012 to discuss Bloomberg’s forthcoming SEF and
conveyed that they might support Tradeweb if a partnership between Bloomberg with the
Dealers were not arranged. 1a’. 1111 325-36. lt alleges that, in 2013, Bloomberg decided to launch
an anonymous CLOB, known as BSEF, which allowed RFQ trading and received CFTC
approval, but that the Dealers, viewing BSEF as a threat to develop into an all-to-all trading
platform, today “refuse to provide liquidity” to BSEF. 1a'. 11 340; see id. 1111 33 8-40. The PFAC’s
only allegation as to Bloomberg services offered before 2013 is that, in 2011, Bloomberg
extended an OTC trading screen called ALLQ to IRSs ia’. 11 326, but that Goldman Sachs,
“‘along with several other banks,”’ withheld quote streams from ALLQ, id. 11 330 (quoting
Playforth Decl. Ex. 43 (Goldman Sachs offsite management committee meeting slide notes) at 4)
(emphasis omitted). The PFAC does not, however, allege any other parallel conduct or plus
factors indicating that the decision by Goldman Sachs and other unspecified Dealers not to do
business with ALLQ was coordinated. And, as defendants note, a document quoted in the PFAC
appears to contradict this claim of Dealer non-participation stating that “‘7 of the top 10
[dealers] “opted in”’ to ALLQ at its launch, and by 2013, ‘[a]ll dealers [were] live’ on ALLQ.”

Def. Mem. at 42 & n.39 (quoting Playforth Decl. Exs. 40, 41).10

 

10 As with ICAP and Tradition, defendants identify other problematic features of the alleged plot
among Dealers against Bloomberg. Def. Mem. at 41-44. An example as to the CLOB
allegations Defendants note that these rest almost entirely on allegations that there is minimal
trading on this platform. The PFAC, however, lacks circumstantial evidence that this limited
trading resulted from inter-Dealer coordination And documents cited in the PFAC suggest
independent reasons for the limited trading, i.e. , that “many [buyside firms are] accustomed to
receiving preferential quotes offered as part of the relationships they enjoy with their dealers,”

32

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 33 of 65

Of the four newly alleged episodes the PFAC’s claims alleging a boycott are strongest as
to lDCG. The PFAC alleges that IDCG was a small clearinghouse Which in 2007 developed a
promising clearing solution but which by 2011 had not “gain[ed] any traction.” PFAC 11 314
(quotation marks and footnote omitted). The PFAC does not plead any non-conclusory claim of
concerted Dealer activity towards IDCG until July 2010. That Dealers did not use IDCG before
Dodd-Frank, despite pitches IDCG had made to them, ia'. 11 305, does not support inferring
collective action See IRS 11, 2018 WL 2332069, at * 17 (“[P]arallel lack of interest is not
indicative of an inter-Dealer agreement” because, “[a]s pled, such conduct was consistent with
any Dealer’s independent self-interest.” (citation omitted)). However, the PFAC claims in July
2010, after lDCG cleared a starter trade with emerging SEF Javelin, PFAC 11 308, Dealers
exchanged emails “trying to figure out who was involved in Javelin and lDCG,” ia'. 11 309~10.
Thereafter, on August 11, 2010, a “bank group” meeting was held at Deutsche Bank involving
representatives of six Dealers 1a'. 11 311. The notes from the meeting state, inter al ia, that
“‘banks will oppose moves which move significant volumes to exchanges”’ Id. (quoting
Playforth Decl. Ex. 38 at 2). Thereafter, the PFAC alleges Dealers “kept up their engagement
with IDCG on the surface,” id. 11 315, but continued to give it limited support until its sale in
2012, id. 1111 322-23.

Whether this plausibly pleads a per se agreement among the six Dealers thereafter to
boycott IDCG presents a close question On the one hand, the PFAC does not allege that these

Dealers changed their behavior towards IDCG: both before and afterwards as alleged, they gave

 

“prices being quoted for RFQS are very tight,” Playforth Decl. Ex. 49 (internal JP Morgan email
exchanges) at 2-3, and “most clients like to [RFQ] to find dealer axes that might not be reflected
in the firm price,” ia'. Ex. 48 (Citigroup chat exchanges) at 6; see also PFAC 11 570 & n.617
(acknowledging that Bloomberg “does not promote” its CLOB and offers it at least partially
because “Dodd-Frank requires that all SEFs operate and offer an order book”).

33

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 34 of 65

limited support to IDCG. And, as defendants note, the notes from the August 11, 2010 meeting,
in the main, address a different matter entirely from IDCG. They describe a meeting between
LCH and its board-member banks whose purpose was to consider “how LCH could succeed in
the US market.” Playforth Decl. Ex. 38 at 1. They mention IDCG solely as one of a number of
potential U.S. “partners” for LCH; the notes’ reference to opposing “mov[ing] significant
volumes to exchanges” appears in a list of general topics as to which “[t]here was broad
agreement,” ia'. at 2; see also ia'. at 2-3 (stating that the “discussion focused on the need for and
attractiveness of US partners” for LCH; listing points of “agreement” among LCH and its board
about potential partners identifying five “potential partners,” including IDCG, and indicating
that one “[n]ext step []” was to “investigate” IDCG). No aspect of the meeting notes other than
the excerpt quoted in the PFAC supports the PFAC’s theory. On the other hand, that excerpt is
certainly suggestive Significant, too, is that IDCG had just provided clearing assistance on a
maiden trade the month earlier to Javelin. The Court has held, in IRS 1, that plaintiffs have
adequately pled a plot among Dealers to boycott and destroy Javelin’s post-Dodd-Frank SEF.
The PFAC’s claim that certain Dealers exchanged emails about Javelin and IDCG after IDCG
assisted with Javelin’s starter trade makes more plausible that the Dealers that met thereafter and
discussed IDCG agreed to shun it on account of its assistance to Javelin The Court thus will
assume arguendo that a plausible agreement has been pled among these Dealers effective August
2010 and lasting until lDCG’s purchase in 2012 to continue not to utilize (i.e., to boycott)

lDCG’s services.]]

 

11 The PFAC’s allegations as to later events regarding IDCG are of a different nature lt alleges
that IDCG later unsuccessfully sought a consortium investment from Dealers and others but
that, because the Dealers insisted on excessive equity and governance rights no agreement was
reached. PFAC 11 316. This negotiation does not describe a boycott; any claim as to it would be
analyzed, if at all, under the rule of reason The allegation that, in 2012, IDCG sold itself to the

34

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 35 of 65

However, this strand is alone among the many facts that the PFAC pleads as to 2008~
2012 in (arguably) plausibly pleading an instance of a per se unlawful agreement No others do
so. The IDCG episode as pled involves an agreement among a subset of Dealers from August
2010 until 2012 to continue to make limited use of a single clearinghouse that had theretofore
been largely in a state of disuse. lt does not and cannot support the sweeping claim of per se
illegality pursued by the PFAC as to 2008_2012: of a five-year agreement among all Dealer
Defendants to boycott a host of concerns with some potential to one day facilitate all-to-all
anonymous trading.

The Court, therefore, holds that to the extent that the PFAC claims that defendants’
conduct during 2008-2012 was per se illegal, it is futile

B. Delay, Prejudice, and Absence of Good Cause

The Court next considers the related questions whether granting leave to add the PFAC’s
claims covering 2008 through 2012 would (1) unduly delay this litigation and (2) cause prejudice
to the defense After considered review, the Court holds yes as to both. The scale of delay and
prejudice would far exceed that which permitting the PTAC’s claims as to these five years would
have caused. The Court further holds that plaintiffs have not shown good cause for pursuing
these claims at this late date

1. Delay

The issue of delay is framed by the chronology of this litigation
F act discovery began upon the July 28, 2017 decision in IRS 1. Today, the deadline for

fact discovery is April 10, 2019, some four weeks from now. Dkt. 549.

 

Dealer-controlled clearinghouse LCH.Clearnet, which “neutralize[d] IDCG,” ia'. 11 322, also does
not describe per se unlawful conduct.

35

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 36 of 65

Throughout, fact discovery has entailed extended negotiations among the parties and
occasionally with third parties as to scope and parameters lt has entailed resolution by the
Court of intermittent disputes regarding such discovery, See, e.g., Dkt. 266 (October 10, 2017
decision); Dkt. 296 (October 24, 2017 decision); Dkt. 322 (January 8, 2018 decision); Dkt. 492
(August 22, 2018 decision); Dkt. 494 (August 22, 2018 decision); Dkt. 550 (September 21, 2018
decision); Dkt. 583 (October 19, 2018 decision); Dkt. 618 (November 13, 2018 decision);

Dkt. 686 (January 23, 2019 decision). The Court has held monthly status calls with counsel,
beginning in November 2017. Dkt. 268. These have enabled the Court informally to resolve, or
guide the resolution of, many other discovery disputes (some concrete and some inchoate).
These calls have kept the Court abreast of the discovery process

Early in the fact discovery process the Court resolved a dispute particularly important
here: as to the start date of document discovery for the surviving (2013-2016) claims Dkt. 266
(October 10, 2017 decision). Class plaintiffs had sought an order requiring defendants to
produce documents created on or after January 1, 2009; defendants had proposed a start date of
January 1, 2012. See Dkt. 265 (defendants’ letter). The Court chose an intermediate start date:
July 21, 2010, the date of Dodd-Frank’s passage Dkt. 266 at 2. This date, the Court held,
balanced plaintiffs’ interest in discovering defendants’ “pre-conspiracy dealings” against the
burdens of obliging the 11 defendant groups to make pre-conspiracy discovery. Ia’. Explaining
why documents created after July 21 , 2010 were more likely relevant than those created before,
the Court stated: “[A] fter Dodd-Frank was enacted, it became materially more foreseeable that
electronic all-to-all trading platforms for IRSs would one day develop.” Ia'. The July 21, 2010
start date framed the parties’ ensuing negotiations and many ensuing rulings on fact discovery

disputes These included an omnibus ruling on January 8, 2018, which resolved whether, and to

36

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 37 of 65

what extent, a host of topics pertinent to events in 2007_2012 that plaintiffs sought to explore
were relevant to the surviving claims Dkt. 322.

Under the court-approved case management plan, the deadline for substantial completion
of document discovery, as extended, was June 29, 2018.12 As of December 2018, the parties and
third parties had produced more than four million documents See Brockett Decl. 11 6 & n 1. ln
addition, substantial data compilations largely capturing the terms of IRS trades between 2013
and 2016, have been produced from multiple sources

On October 26, 2018, plaintiffs filed the pending motion for leave to file the PFAC.
Dkts 590-92. The motion was filed more than eight months after the February 21, 2018
deadline set for amended pleadings in the case management plan, Briefing on the motion was
completed in late December 2018, 10 months after that deadline

F act depositions are nearing completion The Court set by order a cap on each side’s fact
depositions The Court, inter alia, authorized plaintiffs to take 110 depositions of fact witnesses
across the 11 defendant groups and an additional five Rule 30(b)(6) depositions on data issues
and authorized defendants to take 30 depositions of fact witnesses across the three platform
plaintiffs Dkt. 583. As of the parties’ February 20, 2019 joint status report, plaintiffs had taken
or noticed 86 depositions of witnesses affiliated with defendants defendants had taken 25
depositions of witnesses affiliated with plaintiffs and an additional 25 depositions had been

taken or noticed of third-party witnesses

 

12 Document discovery continued after the substantial completion deadline Today, as reflected
on the Court’s most recent status calls with counsel and counsel’s submissions in advance of
those calls only discrete areas of document discovery remain incomplete For example, the
parties continue to discuss the adequacy of entries on certain privilege logs. Both sides have also
sought_and the Court has authorized_discovery from custodians abroad pursuant to the Hague
Convention; this discovery remains outstanding

37

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 38 of 65

Also underway, consistent with the case management plan, is briefing on plaintiffs’
motion for class certification See Dkt. 522 (briefing schedule). On February 20, 2019, plaintiffs
submitted their opening motion and expert reports See Dkts. 722-25. Defendants are to depose
plaintiffs’ class certification experts by April 10, 2019; defendants are to submit opposition
briefs and supporting expert reports by May 31, 2019; plaintiffs are to depose defendants’
experts by June 28, 2019, and to submit replies in support of their motion by August 16, 2019.
See Dkt. 522.

Particularly viewed in light of the mature stage of this litigation, permitting the PFAC to
supplant the current pleadings would upend the schedule and introduce enormous delay. The
PFAC would more than double the temporal duration covered by plaintiffs’ claims adding five
years to the current four. lt would introduce a vast array of events entities concepts witnesses
custodians trades and data not presently in the case Given the nature of the PFAC’s claims as
to defendants’ alleged conduct during 2008-2012, it would also require the testing of a complex
and layered theory of § 1 liability that could proceed at most under the rule of reason, markedly
different from the far simpler per se theory of § 1 liability, involving a boycott of three new
trading platforms that plaintiffs have pursued as to 2013-2016. For these reasons adding the
PFAC would effectively re-start the discovery process in this long-running litigation

Briefly:

As to topics the PFAC would inject into this litigation, among others the following five
episodes The Court has referred to them earlier in the context of analyzing whether a per se
violation of § 1 has been adequately pled. The following synopses drawn from the PFAC

underscore that each is complex, involved numerous participants including a large number of

38

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 39 of 65

non-parties to this lawsuit, played out over years and transpired largely if not exclusively before
the passage of Dodd-Frank:

Tradeweb/“Project Fusion”: The PFAC alleges that, as one part of a “‘dealer
consortium’ strategy,” see, e.g., PFAC 1111 8, 144, the Dealers collectively invested
in an existing IRS business as part of a joint venture, see PFAC 1111 155-57. They
did so with the goal of steering Tradeweb from developing its anticipated click-to-
trade platform offering, which the Dealers viewed as “a precursor to all-to-all
trading,” ia'. 11 141, to market, see ia’. 1111 143-44. The PFAC alleges that the Dealers’
scheme to invest in Tradeweb so as to redirect its focus had its roots in memos and
communications in 2006-2007, see, e.g., ia’. 1111 145, 154, 157; entailed, post-
investment, installing senior personnel of the Dealers on the boards of various
Tradeweb business lines see, e.g., id. 1111 161-73 (identifying 23 such personnel);
and led to Dealer-influenced decisions by Tradeweb not to launch a click-to-trade
platform, id. 1111 181-87, due to open in 2013, but instead to devote minimal
resources to an inter-Dealer SEF called “Dealerweb,” id. 1111 188-93, and to develop
a central limit order book, or CLOB, that today is “effectively closed off to the buy
side,” id. 11 203; see also ia’. 1111 194-95.

CME/Swapstream/“Project Magellan”: The PFAC alleges that, as part of the
consortium strategy, the Dealers beginning in 2007 shunned the Swapstream
clearing platform that CME had acquired, fearing CME would use that platform as
a building block towards developing all-to-all anonymous trading, 1a’. 1111 205_96.
lt alleges that internal memos and communications at one Dealer as to concerns
about Swapstream date to 2006-2007. Id. 1111 230_31. lt alleges that CME
approached the Dealers’ strategic investment groups about supporting the platform;
that Dealers’ initial responses varied; and that Dealer personnel discussed
Swapstream during and around board meetings of a separate entity, OTCDerivNet,
and over email. 1a'. at 1111 231-41. lt alleges that in fall 2008, CME and the Dealers
the latter represented by a partner from the Cleary Gottlieb law firm, began
“collective negotiations” ia'. 11 249, as to “govemance” of, ia'. 11 252, and Dealer use
of Swapstream, id. 1111 249_54. In the end, the Dealers privately agreed not to
support Swapstream during “at least one (and probably more) meetings among
themselves” Id. 11 255. CME Was left, by early 2009, with “no choice but to
abandon Swapstream.” Ia'. 11 256. Later, CME initiated joint negotiations with the
Dealers regarding a “clearing-only solution” available only to the buy-side 1a'.
11 257. Negotiations regarding this “Proj ect Magellan” involved representatives of
each Dealer, ia’. 11 260 (listing 14 Dealer personnel, plus the Cleary partner); in the
negotiations the Dealers took common positions and insisted on “‘ governance’ and
‘control’ over any IRS clearing platform,” so as to prevent it from becoming used
as the basis for an all-to-all trading platform, id. 11 273. The PFAC parses the
revenue-sharing agreement to which CME and the Dealers eventually agreed, the
terms of which, the PFAC alleges together “effectively prevent[] CME from
launching an IRS trading platform.” 1a'. 11 279; see also ia'. 1111 276-82. Finally,
between 2008 and 2012, the Dealers delayed the launch of CME’s clearinghouse

39

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 40 of 65

via coordinated actions including through use of a Dealer-controlled trade-
processing entity, MarkitSERV, which CME found “impossible to deal with.” 1a'.
11 291; see also ia'. 1111 283-96. The result was that the Dealers made only limited
use of CME to clear inter-dealer trades 1a'. 11 294.

ICAP/“Project Snowflake”: The PFAC alleges that, by 2009, ICAP had developed
an IRS order book used by the Dealers but that buy-side customers could not access
this platform because ICAP had agreed with the Dealers to block buy-side access
as part of a 2009 “détente” 1a’. 11 394. The de'tente arose after Tradeweb
(substantially owned by Dealers) launched a trading platform for mortgage bonds
called “Dealerweb,” which had a “devastating impact” on lCAP’s competing
mortgage-bond-trading business 1a’. 11 395. ICAP allegedly then threatened, in
retaliation, to open an all-to-all electronic trading platform, building on a product
ICAP had developed for the European inter-dealer-broker market called iSwap. Ia’.
1111 394-97. ln response, in 2009, the PFAC alleges ICAP and the Dealers agreed
that the Dealers would not further expand Dealerweb into the IRS inter-dealer-
broker space and ICAP would not establish an all-to-all IRS trading platform Ia’.
1111 398-401. Later, in 2011, three Dealers engaged in a transaction (“Project
Snowflake”) With ICAP under which, in exchange for an equity interest and these
Dealers’ agreement to stream prices to ICAP, these Dealers were given seats on
ICAP’s board and effective control of its platform. 1a'. 1111 402_05. ICAP has since
abided by its agreement with the Dealers 1a'. 1111 409_12.

IDCG: The PFAC alleges that IDCG, founded in 2007, developed a promising
clearing solution for lRSs which was consistent with exchange-trading and
favorably viewed by the buy-side Ia’. 1111 297_304. But, it alleges unspecified
Dealer-affiliated FCMs refused to clear through IDCG. 1a'. 11 307. And after
platform plaintiff Javelin cleared its first swap in July 2010, the PFAC alleges
several Dealers communicated by email and, at a meeting including six Dealer
personnel, agreed “to oppose moves which move significant volumes to
exchanges” including IDCG. Ia'. 11 311 (emphases, quotation marks and citation
omitted). The PFAC further alleges that afterwards although Dealers “kept up their
engagement with IDCG on the surface,” id. 11 315, and met with IDCG to discuss
doing business together, the Dealers took a “unified position” that they would do
so only if granted equity in the platform and, implicitly, “gover'nance and control,”
id. 11 316. Later, six Dealers strung along a potential acquirer of IDCG (truClear
LLC); the acquisition failed. 1a'. 1111 317-19. Finally, the Dealers “sought to kill
IDCG once and for all” by having LCH.Clearnet (which operated SwapClear, a
Dealer-controlled clearinghouse) pursue the acquisition of IDCG. Ial. 11 322. After
the August 2012 acquisition, LCH.Clearnet “mothballed much of its technology.”
1a’. 11 323.

Tradition: The PFAC alleges that Tradition announced in 2010, consistent with
Dodd-Frank, that it would launch a SEF-compliant platform, and that, in October
2010, it approached the Dealers to form an advisory committee as to the SEF’s
operation 1a'. 11 344. ln March 2011, Tradition and the Dealers entered into a joint

40

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 41 of 65

contract that provided for liquidity to be given to Tradition’s SEF and for dominant
Dealer participation on Tradition’s “Product [Commit]tee,” id. 11 346, which sets
inter alia, trading protocols see id. 1111 346-50. This gave the Dealers by
September 2013, “complete govemance” over the SEF, known as Trad-X. 1a'. 11 351
(emphasis and citation omitted). However, Dealers remained concerned that
Tradition might introduce all-to-all IRS trading with the buy side and used their
governance power to limit buy-side access to Trad-X’s view-only screens to
control clearing for Trad-X, to set access criteria, and to insist on non-anonymity
of trading (i.e., “name give-up”). 1a'. 1111 357_70.

ln addition to these episodes13 the PFAC’s claim of a plot to inhibit, pre-Dodd-Frank, the
emergence of anonymous all-to-all electronic trading would inject the following three thematic
topics into the case. Each, too, is complex, and implicates a large array of new concepts events
persons (including third parties and records).

Status of Market Infrastructure_Adaptability to AIl-to-All Trading: The PFAC
broadly alleges that by 2007, the market was technologically ready for the
introduction of electronic all-to-all trading of IRSs that the “pillars” of electronic
execution post-trade processing, trade confirmation order routing, and central
clearing were in place and capable of adaptation from the context of inter-Dealer
trades context to that of IRS trades made on an anonymous basis on an all-to-all
exchange; that-notwithstanding the delays and difficulties that later led regulators
to defer the effective date of Dodd-Frank’s SEF mandates_clearing infrastructure
in particular Was readily adaptable to the context of clearing buy-side trades and
that buy-side customers as early as 2007 would have invested as necessary (e.g., in
clearing services) to enable them to trade on an electronic all-to-all market. See id.
1111 93, 110-21, 440-52.

Steps by Dealers to Limit Buy-Side Clearing: The PFAC alleges that, years before
Dodd-Frank, the Dealers erected artificial barriers to buy-side clearing. Id. 1111 414-
52. One step included “[t]ak[ing] [c]ontrol of [c]learing [i]nfrastructure.” Id. 11 416.
The PFAC alleges that, in 2000, Dealers founded OTCDerivNet, installed their
personnel on its board, and used this new entity to secure control of SwapClear, an
entity founded in 1999 by LCH.Cleamet to clear IRS trades Ia’. 1111 416-21. lt
alleges that the Dealers thereafter operated SwapClear as a utility, not as a profit-
maximizing entity, which deterred other entities from opening clearing businesses
and also used OTCDerivNet as a forum to collude about market structure 1a'.
1111 422-25. After Dodd-Frank, the Dealers continued to impede buy-side clearing,
for example by requiring clearing members of SwapClear to make large

 

13 The Court has not included here the PFAC’s allegations about Bloomberg, viewing these as
occurring after Dodd-Frank and largely in or after 2013.

41

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 42 of 65

contributions of capital, limiting the buy-side’s ability to utilize SwapClear. 1a'. 1111
426-27.

Pre-Dodd-F rank Collaboration Among Dealers: The PFAC alleges that, in the

years before Dodd-Frank, personnel across Dealers communicated about their

concerns regarding potential “disintermediation” were electronic all-to-all

exchanges to develop. See ia’. 1111 122-32. Further, apparently at all relevant
periods the Dealers communicated about this topic and potential responses to the
threat of disintermediation in trade associations including the lntemational Swaps

and Derivatives Association, ia'. 1111 374-75, and the Futures lndustry Association,

id. 1111 376-81.

As the above review makes abundantly clear, adequate exploration of these alleged pre-
Dodd-Frank episodes and topics Would entail a vast amount of new discovery-documentary,
testimonial, and expert. The Court so observed in noting the substantial delay that the PTAC
would cause See 1RS11, 2018 WL 2332069, at *20_22. The Court’s assessment is that the
delay the PFAC would occasion would be far greater, given the expanded number of complex
episodes and the topics it implicates and given that more than a year of fact discovery has passed
since the decision denying leave to add the PTAC’s claims as to 2008-2012.

As to document collection, review, and production, as the Court noted in IRS 11, “the
parties’ agreements as to document production parameters in 2013~2016 would not, logically,
control discovery relevant to the 2008-2012 claims.” 1a'. at *20. Document production in this
case is nearly complete As to document custodians given the PFAC’s new claims collection of
electronic and hard-copy records would need to re-start, and would now need to reach back at
least to the start of 2008 (if not earlier: the PFAC contains many allegations as to circumstances
in 2006 and 2007, and some as to earlier years). Records retrieval would also assuredly be
necessary for a very sizable new group of custodians That is because, “at particular Dealers

given natural turnover and promotions and reassignments there were assuredly different

personnel responsible for IRS-related matters during the two periods” ia'. at 21, and because the

42

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 43 of 65

many issues and incidents novel to the earlier period “likely involved substantially different
personnel at particular Dealers from those as to whom discovery has been authorized as to 2013_
20 1 6,” id.

As to the delineation of topics and search terms that would guide document collection
and review of materials germane to the new five years of claims much as the Court noted in
IRS 11 :

[T]he many distinct events issues entities and players at issue in 2008-2012

similarly would require a fresh assessment of these parameters So would the fact

that plaintiffs’ claims involve a materially different (pre-Dodd-Frank) regulatory

environment than during 2013-2016. lt is likely, too, that there would be rounds

of discovery disputes requiring judicial intervention, including as to the start date

for document review (numerous allegations in the [PFAC] date to 2007 and years

before) and as to the permissibility of discovery into particular topics
1a’.

As to fact depositions they too are close to complete That plaintiffs would seek
substantial new and reopened depositions of past and present defense personnel is inevitable,
given the multi-chapter, multi-dimensional nature of the § 1 scheme among Dealers that the
PFAC postulates and that the PFAC names many dozens of Dealer personnel, including in
connection with the episodes and topic areas synopsized above Unavoidably, adding claims as
to 2008-2012 would occasion, and justify, a new round of depositions The Court’s expectation
is that between new and reopened depositions the PFAC’s added claims would credibly support
depositions of approximately the same number of defense deponents as has been authorized for
the existing claims

The PFAC’s expanded claims also implicate third parties The Court’s description of the

PTAC applies “Those identified on the face of the [PFAC] include numerous clearinghouses,

interdealer brokers other service providers and industry associations.” 1a’. The number of third-

43

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 44 of 65

party entities implicated for 2008-2012 is in fact, greater in the PFAC than the PTAC, given its
expanded claims for this period. The number of such third parties Vastly outstrips those
implicated by plaintiffs’ 2013-2016 claims consistent with plaintiffs’ simpler theory of § 1
liability for the later period (a boycott of three existing SEFs). Extensive and protracted third-
party discovery-both documentary and deposition-would certainly be sought by both sides
were the PFAC’s 2008-2012 claims permitted to go forward. There would also assuredly be no
shortage of disputes about the scale of such discovery (and how the expense occasioned by it is
to be bome). Even as to the 2013-2016 claims the Court has already been called upon on
multiple occasions to resolve or pretermit discovery disputes regarding third-party discovery.
See, e.g., Dkts. 456 (Tradition), 550 (Tradition), 609 (ICAP and Tullett).

Finally, as to data, as the Court has previously noted:

[l]ndependent of electronic and hard-copy document discovery, the 2008-2012

claims would require_as have the 2013-2016 claims-the locating and harvesting

of IRS trading data throughout the period. Such data is relevant, inter alia, to

liability (including the existence of a pricing injury from the alleged conspiracy)

and damages Even assuming that such discovery demands did not give rise to

disputes requiring extended negotiation and resolution, identifying and collecting

this data, which before Dodd-Frank’s SEF mandate took effect was likely held in

decentralized locales would likely take substantial time
IRS 11, 2018 WL 2332069, at *21. The same need to identify, harvest, and review these data sets
applies to the PFAC.

ln IRS 11, the Court’s assessment was that

an amendment to add the industry-wide, complex, and half-decade-long claims

proposed by the PTAC . . . would obliterate the [then] May 21, 2018 deadline for

substantial completion of document production ln connection with the 2013_2016

period, it took counsel for the many parties (and third parties) seven months of

focused work, beginning from the date of the ruling on the motion to dismiss to

formulate and narrow discovery demands negotiate discovery parameters

including as to custodians and search terms and strings and to litigate to completion

most discovery disputes as to matters pertinent to that period. A similar exercise
would now be necessitated as to plaintiffs’ new claims

44

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 45 of 65

1a’. *21 (footnotes omitted). Considering related factors including the need to elongate
deposition discovery, the Court’s conservative estimate was that permitting the PTAC’s 2008_
2012 claims to stand would cause a delay of, at the very least, 12 months for the completion of
fact discovery. 1a'. 11 22.

The Court’s assessment here is that, relative to the PTAC, permitting the PFAC’s 2008_
2012 claims to stand would occasion a materially longer delay of the case schedule Unlike at
the time of IRS 11, fact discovery today is close to complete Even were fact discovery on the
2008-2012 claims to commence immediately, it would virtually all occur after the current April
10, 2019 deadline for fact discovery, And with document production substantially complete and
most depositions taken, there are limited opportunities to achieve efficiencies or economies of
scale across discovery for the 2008-2012 and 2013-2016 events

ln effect, adding the 2008_2012 claims would again “allow[] a new MDL-sized lawsuit
to be hitched to the existing claims.” 1a'. at *20. And with fact discovery all but complete for
2013-2016, the processes of organizing and taking fact discovery for these two lawsuits would
effectively proceed seriatim, with the 2013-2016 discovery wrapping up shortly after 2008-2012
fact discovery commenced. With limited efficiencies to be gained, fact discovery on the 2008-
2012 claims would thus be tantamount to undertaking fact discovery in a new litigation

In estimating the added length of fact discovery were the PFAC’s 2013-2016 claims
permitted, a fair starting point is the length of time such discovery will ultimately have taken as
to plaintiffs’ 2013~2016 claims From the date of IRS 1 (July 28, 2017) to April 10, 2019 was
20.5 months To more precisely calibrate the extent of the delay in fact discovery that the PFAC
would occasion, certain adjustments would need to be made On the one hand, two factors

would tend to reduce (at the margin) the extent to which the 2008-2012 claims would extend the

45

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 46 of 65

fact discovery deadline First, four weeks remain before the current fact discovery deadline
Second, as a result of the initial (2013~2016) round of fact discovery, both sides’ counsel are
doubtless more familiar with the concepts and terminology in this area, and with one another.
This would facilitate discovery requests and negotiations On the other hand, two factors would
significantly elongate 2008-2012 discovery relative to 2013-2016 discovery, First, the PFAC’s
claims as to 2008-2012 are materially more complex and more difficult to discover than those
for 2013-2016. These claims implicate more events older events older and harder to secure
evidence, and_most importantly_far more varied episodes and third parties than do the 2013_
2016 claims Second, assuming arguendo that plaintiffs’ § 1 claims as to 2008-2012 were held
viable, the Court’s assessment is that these claims which largely involve claims related to the
Dealers’ “consortium investments” could at most state a claim under the rule of reason, in
contrast to plaintiffs’ 2013_2016 claims of a per se unlawful boycott of the nascent SEF
platforms The issues implicated by a rule of reason claim (e.g., as to the product and geographic
markets as to product substitutes and barriers to entry, and as to the anti-competitive effects
versus the pro-competitive benefits of the challenged practices) would complicate and
measurably add to the duration of fact discovery. See discussion inj$'a p. 61.

All in, the Court’s best estimate-based on its experience overseeing this litigation to
date, its broader experience involving complex civil litigation, and its assessment of the unique
features of the 2008-2012 claims_is that fact discovery attributable to the PFAC’s 2008-2012
claims would, conservatively, add approximately 18-21 months to the current fact discovery
deadline, and quite possibly more Adding these claims would also further require a re-setting of
all ensuing deadlines in the case management plan (e.g., class certification), with these deadlines

presumably keyed to the new end dates for fact discovery.

46

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 47 of 65

ln arriving at this estimate, the Court notes that plaintiffs strikingly, do not engage at all
with the implications of their claims for relevant fact discovery. They do not argue, for example,
that the discovery addressed above would or could be provided with materially quicker dispatch.
Nor, given the instructive experience of this litigation to date, could they credibly do so. lnstead,
plaintiffs declare that_as long as the defendants are ordered to produce to them productions that
they have made to the CFTC in connection with a regulatory investigation_plaintiffs will
“agree[]” not to pursue further document discovery and to a fact discovery extension of just three
months Pl. Mem. at 6; see also Pl. Reply at 6.

For a host of reasons this bid is a non-starter. The Court has rejected plaintiffs’ attempt
to gain defendants’ document productions in the CFTC’s regulatory investigation (and in another
civil litigation). See Dkt. 266. In the interests of all parties and consistent with the integrity of
the truth-seeking process the metes and bounds of document production here are to be measured
against the viable claims pursued in this litigation. A party’s regulatory production may overlap
only slightly with pertinent records in a civil litigation And it may include materials outside the
proper scope of discovery here, which plaintiffs have no right to access14

Plaintiffs’ suggestion that a fact discovery extension for the 2008-2012 claims can be
cabined to three months is also inconsistent with their acknowledgement (in a footnote) that, if
leave to amend is granted, they intend to pursue third-party discovery (and presumably third-
party trading data). See Pl. Mem. at 6 n.18. Notably, too, plaintiffs have not foresworn

deposition discovery, of defendants or third parties This too, makes facetious the estimate that

 

14 The Court has further recognized the practical reality that “a regulated entity confronted with a
regulatory subpoena may be unable or unwilling to resist the subpoena’s document production
demands even where those demands if made in federal civil litigation would fail the standards
of Rule 26.” Dkt. 266 at 4.

47

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 48 of 65

a bare three-month fact discovery extension would suffice Plaintiffs’ request that they be
allowed “fisll discovery” into the viability of all-to-all IRS trading platforms before 2013, so as to
meet the defense that the investor plaintiffs’ injuries are too speculative to supply antitrust
standing, id. at 21, is also inconsistent with the notion of a three-month extension

Finally, plaintiffs ignore defendants’ right to discovery. Even if plaintiffs were taken to
have unilaterally disarmed from any further fact discovery, defendants would have the right to
pursue, presumably via new or amended subpoenas third-party document discovery, data, and
depositions germane to the added claims And, for the reasons addressed, third-party discovery,
by whichever party sought, is apt to be substantial and time-consuming The Court would expect
substantial third-party discovery to be directed by defendants at a minimum, to the entities
above whom the Dealers are alleged to have impaired, pressured, or boycotted; and to the buy-
side entities whom the PFAC claims were deprived of an otherwise available and desired
opportunity to trade IRSs anonymously on an all-to-all electronic platform.15 See, e.g. , PFAC
1111 220_21, 303-04, 442 (listing such buy-side entities). Finally, to meet plaintiffs’ broad claims
as to 2008-2012, defendants would be expected to review and harvest their own records
including employee emails covering the years of the new claims Production of materials from
among these records_e.g., in support of defense motions on summary judgment or opposing
class certification or in connection with a joint pretrial order_would assuredly be met with

demands for production of a fuller set.

 

15 Defendants would also have the right to take document and deposition discovery of the class
plaintiffs who did not trade IRSs post-2013 and thus have been out of this case since IRS 1, i.e.,
for the entire discovery period. This could entail negotiations as to custodians and search terms
production of responsive documents and depositions of these plaintiffs’ employees and
investment advisors

48

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 49 of 65

Accordingly, plaintiffs’ proposal to forgo certain document discovery is not a credible
means of addressing the substantial delay that the PFAC would produce

Plaintiffs lastly, ask that, as an alternative to permitting the claims as to 2008-2012, the
Court permit plaintiffs to pursue claims from the date of Dodd-Frank’s enactment forward. This
proposal is presumably, keyed to the start date of document discovery. But this too, is not a
coherent means of redressing delay. As plaintiffs acknowledge even if the start date of the class
period were moved forward 30 months from January 1, 2008 to July 21, 2010, discovery would
still be needed as to “the origins and impact of Defendants’ conspiracy in the 2007-2010
period.” Pl. Mem. at 6 n.19. That is because the alleged stratagems on which plaintiffs base
their claims of a pre-2013 § 1 violation_eg., Tradeweb /“Project Fusion,” CME /“Project
Magellan,” ICAP /“Project Snowflake,” IDCG, and Tradition_predate Dodd-Frank and often
2008. While plaintiffs’ proposal would prune temporally the evidence bearing on investor
damages on plaintiffs’ theory, substantially the same discovery would be needed to test issues
bearing on § l liability, including the existence, origins scope, and participation in the alleged
scheme; whether investor plaintiffs’ injuries are sufficiently non-speculative to support antitrust
standing; and whether the elements of a rule of reason claim are met.

The Court, accordingly, finds that permitting plaintiffs’ 2008-2012 claims to proceed
would cause substantial delay, realistically 18-21 months or more, to this litigation

2. Prej udice

Drawing on its experience closely supervising pretrial proceedings in this litigation, the
Court also finds that the amendment to add the 2008-2012 claims even more than the proposed
amendment in the PTAC, would palpably prejudice the defendants Cf IRS 11, 2018 WL

2332069, at *22~23.

49

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 50 of 65

ln IRS 11, the Court noted that as of the date of the PTAC, defendants had for seven
months “expended time, money, and energy in the discovery phase of this litigation on the only
rational assumption as to this case’s temporal scope: that plaintiffs’ surviving claims were
limited to 2013_2016.” 1d. at *22. The Court noted that, based on that temporal premise,
counsel had exchanged hundreds of discovery communications held dozens of meet-and-
confers and “devoted enormous effort to reaching agreement on matters such as the as scope of
discovery, search terms and custodians.” 1d. (quotation marks and citation omitted). Counsel
had also litigated a series of discovery disputes that turned on this time period, including those
that involved the document-discovery start date and the proper subjects of document collection
and review.

ln finding prejudice, the Court noted:

The Court’s resolution of these disputes in turn shaped the time-intensive discovery
efforts that followed_including the identification of custodians the formulation of
search terms and search strings the tabulation of “hit counts” aimed at measuring
efficacy and burden and ensuing negotiations and the collection of millions of
documents lt is safe to assume that, on these efforts each of the 11 defendant
groups devoted very substantial time and incurred very substantial legal fees

1d. (internal citation and footnote omitted). However:

Reviving the 2008-2012 claims would negate this work, waste these efforts and
largely send the parties back to the discovery drawing board. lt would effectively
overrule the Court’s rulings setting the document-discovery start date and
excluding (in whole or large part) a host of pre-Dodd Frank topics from the scope
of permitted discovery. lt would require counsel to start negotiating anew the
expanded universe of discovery issues lt would require developing and testing
new potential search terms to gauge the utility and burden of each. lt Would require
counsel to revisit prior compromises based on aggregate burdens for each defendant
in light of the added burdens presented by the amended allegations and extended
time period. lt would almost certainly open up new rounds of protracted litigation
over discovery disputes lt is safe to say that the duplicative fees (of counsel and
litigation support) and costs wasted by the need for this do-over, when measured

50

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 51 of 65

across the 11 defense firms would extend Well into seven figures to say nothing
of the wasted time of client personnel.

1d. (footnote omitted).

These considerations apply with even greater force more than a year after IRS 11. As of
February 2018, at least some efficiencies remained achievable via coordinating discovery
(document and deposition) on plaintiffs’ 2008-2012 claims with as-yet unfinished discovery on
the 2013-2016 claims But today, those efficiencies are realistically all but gone, with document
discovery complete save for loose ends and deposition discovery due to close in under a month.

Were the PFAC’s claims to be permitted, the substantial costs and burdens borne by
defendants would therefore include ones that would have not existed had plaintiffs filed the
PFAC within-or even close to_the February 21, 2018 deadline set in the case management
plan For each of the 11 defendant groups the cumbersome, time-intensive, and costly processes
associated with modern document discovery would need to begin from even closer to a “standing
start,” id. at *20, than in the case of the PTAC.

There would first be the “laborious process of framing the document discovery to be
produced for that period . . . .” 1d. Much time and expense would assuredly be spent on new
rounds of negotiating search terms and protocols keyed to the PFAC’s new claims including
testing these terms and protocols based on hits yielded by experimental search terms This
process would be all the more involved and time-consuming given the complex, multi-faceted
nature of the conduct that the PFAC claims was part of an overall § 1 conspiracy during the years
before SEFS took root in 2013 pursuant to Dodd-Frank. Substantial time would inevitably be
spent, too, litigating discovery disputes Once parameters were in place, each defendant would
then need to identify, find, and collect millions of electronic (and hard copy) records from or for

numerous custodians retain and train a new set of contract lawyers about this litigation and the

51

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 52 of 65

review protocols specific to it; put in place the mechanical apparati for such review; and arrange
and train teams for second-tier production tasks (e.g., privilege reviews).

As to depositions plaintiffs have taken or noticed most allotted for defense personnel.
And plaintiffs would undoubtedly demand new and reopened depositions to account for the five
years of added claims The Court would surely permit additional depositions to allow for fair
discovery of areas of conduct newly relevant in light of the PFAC. But the untimely date at
which depositions as to events and concepts relevant to pre-2013 claims were decided upon too
would prejudice defendants relative to the scenario in which overall discovery was negotiated
more holistically. Addressing all forms of discovery in IRS 11, the Court noted that:

Adding five years of claims to the existing four years would not ineluctably entitle

plaintiffs to the receipt of 125% more discovery. A nine-year conspiracy claim

implicating numerous episodes issues and personnel would by its nature require

thoughtful application of the proportionality command of F ederal Rule of Civil

Procedure 26(b)(1). To the extent that defense discovery for 2013-2016 had not

already been produced to plaintiffs a fair question Would arise whether to revisit

the agreed parameters of that discovery in the interest of keeping the overall

discovery burden manageable
1d. at *21. Today, with deposition and document discovery largely complete as to 2013-2016,
defendants have lost the ability to negotiate or move, in the wake of the added claims for a
reduced scope of discovery as to 2013-2016 in the interests of keeping manageable the overall
discovery burden

The Court therefore assesses that the tangible prejudice to defendants from plaintiffs’ late
amendment would substantially exceed the scale of prejudice estimated in IRS 11 from permitting
the PTAC’s similar amendment

Plaintiffs notably, do not challenge the account in IRS 11 as to the costs and burdens that

adding the 2008-2012 claims would then have added. Nor do they dispute defendants’ statement

that adding such claims now would add to these costs and burdens That is unavoidably correct.

52

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 53 of 65

Plaintiffs instead argue that as a matter of law, the “time, effort and money” that a party’s late
amendment visits on its adversary cannot alone qualify as “prejudice.” Pl. Mem. at 23-24
(quotation marks and citation omitted). Plaintiffs claim that only “legal prejudice” is cognizable,
and that a defendant cannot show this where “the proposed amendment is simply variations on
the original theme.” 1d. at 23 (quotation marks and citations omitted).

Plaintiffs incorrectly portray the law. As the authorities reviewed above recognize, an
amendment may be prejudicial when it would require an opponent “‘to expend significant
additional resources to conduct discovery . . . .”’ AEP Energy Servs., 626 F.3d at 725 (quoting
State Teachers Ret. Bd., 654 F.2d at 856). One case on Which plaintiffs rely says precisely that,
See Pasternack v. Shrader, 863 F.3d 162, 174 (2d Cir. 2017) (“A litigant may be ‘prejudiced’
within the meaning of [Rule 15(a)] if the new claim would: ‘(i) require the opponent to expend
significant additional resources to conduct discovery and prepare for trial [or] (ii) significantly
delay the resolution of the dispute . . . .”’).

To be sure, in the two Second Circuit cases on which plaintiffs rely, leave to amend was
held wrongly denied based solely on delay and associated litigation expenses But these are
easily distinguished Miller v. Selsky, 234 F.3d 1262 (2d Cir. 2000), an unpublished opinion,
solely involved Rule 15. 1d. at *2. lt did not involve Rule 16. And no discovery had taken place
as of the date of the requested amendment 1d Pasternack, too, was resolved only under R_ule
15. The Circuit’s decision does not address Rule 16. On the contrary, it states: “[l]t does not
appear that there is any allegation of untimeliness based on a scheduling order.” 863 F.3d at 174.
The Circuit held only that the trial court had abused its discretion when it denied leave to amend
because the litigation had lasted years and defendants had spent “a vast amount of money

litigating the sufficiency of various complaints in this case.” 1d. (quotation marks and citation

53

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 54 of 65

omitted). These cases do not bear on the situation here, where_long after the lapse of the
amendment deadline and with fact discovery near complete_plaintiffs seek to add claims that
would more than double the case’s scope, far more than double its complexity, and require the
re-starting of discovery at great cost and inefficiency.16

ln fact, courts in this District have repeatedly found prejudice where motions to amend
were filed late and after extensive discovery. See, e.g., Levy v. YoungAdult 1nst., No. 13 Civ.
2861 (JPO) (SN), 2016 WL 3637109, at *3 (S.D.N.Y. June 29, 2016) (denying leave to amend
under Rule 16 when deadline to amend complaint had passed 2 years before); Eastman Chem.
Co. v. Nestle' Waters Mgmt. & Tech., No. 11 Civ. 2589 (KPF), 2014 WL 1316772, at *5-10
(S.D.N.Y. Apr. 1, 2014) (finding prejudice in a motion to amend two-and-a-half months after the
deadline where amendment Would have required, inter alia, a whole new area of discovery on
“commercial reasonableness”); Pereira v. Cogan, No. 00 Civ. 619 (RJS), 2002 WL 31496224, at
*3-4 (S.D.N.Y. Nov. 8, 2002) (denying leave to amend after finding prejudice under Rule 15
where the motion to amend was filed 5 days before trial).

3. Good Cause

The Court, finally, addresses whether plaintiffs had good cause to move for leave to file
the PFAC eight months after the deadline for amended pleadings As briefed, this question turns
on whether new discovery justified plaintiffs’ late filing. Plaintiffs argue that the PFAC is based
on “newly discovered evidence”_documents produced that revealed a viable § 1 claim. Pl.

Mem. at 6; see also Pl. Reply at 3-5; Brockett Decl. 1111 2-15 (describing counsels’ pre-PFAC

 

16 Also inapposite is 1n re South African Apartheid Litigation, 617 F. Supp. 2d 228 (S.D.N.Y.
2009), the third case on which plaintiffs rely. lt held that under Rule 15, the “practical
prejudice” to a defendant “of being subject to greater awards” under the amended pleadings does
not qualify as “legal prejudice,” i.e., prejudice cognizable under Rule 15. 1d. at 290 (footnote
omitted). The Court here does not find prejudice based on the prospect of a larger award but on
the factors addressed above

54

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 55 of 65

review and analysis of defense productions). Defendants counter that the PFAC essentially
recycles the PTAC’s factual allegations using different phrases and packaging, Def. Mem. at 4-
5, and relies largely on public sources available before the PTAC’s filing, id. at 5 & n.3, on
statements of a consultant who has worked with plaintiffs since 2017, id. at 5-6, on unattributed
assertions id. at 6 & n.4, and on “new” documents mostly produced by the June 29, 2018
deadline for substantial completion of document production, id. at 6-7 (claiming over 75% of the
documents cited in the PFAC were produced by that deadline). Defendants argue that, far from
having good cause to file the PFAC out of time, plaintiffs failed to act with the required
diligence 17
Were the question of “good cause” to turn on whether newly-found evidence justified the
late filing, the Court’s assessment is that defendants would have, on balance, the better of this
argument. Having examined the series of amended complaints actual and proposed, and the
materials cited therein, the Court’s judgment is that, as to the two episodes on which the PFAC
overwhelmingly relies in claiming a 2008~2012 conspiracy-involving Tradeweb/“Proj ect
Fusion” and CME/Swapstream/“Project Magellan”_the PFAC’s allegations are largely recycled
from past complaints These two episodes were the crux of the PTAC’s claims as to 2008-2012.
See 1RS11, 2018 WL 2332069, at *11_13 (Tradeweb), *13-17 (CME). The Tradeweb episode
had also been the crux of the 2008_2012 claims in the SAC, see IRS 1, 261 F. Supp. 3d at 465-

69. The PFAC newly packages these episodes as part of a “consortium strategy” among the

Dealers during this period, aimed at investing in or otherwise coopting platforms or clearing

 

17 Towards the same end, defendants note that, more than three months before filing the PFAC,
plaintiffs’ counsel had acknowledged that they believed document discovery supported an
amendment on the subjects the PFAC addresses See Dkt. 408 (June 19, 2018 status letter);
Dkt. 430 (July 17, 2018 status letter); Dkt. 457 (Transcript of July 19, 2018 telephone
conference) at 61.

55

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 56 of 65

products that had the potential to lead to all-to-all IRS trading, But a close examination reveals
that, once such recasting efforts (and the PFAC’s resequencing of allegations) are accounted for,
the PFAC adds only minor, largely cosmetic details to these two central episodes

ln contrast, as to three secondary episodes alleged in connection with the 2008-2012
conspiracy, the PFAC alleges new facts These are that Dealers entered into joint ventures with
the goal of gaining control over lCAP’s i-Swap and Tradition’s Trad-X platforms and denied
support to lDCG’s startup clearinghouse On review, it appears that the documents from which
plaintiffs derive their claims as to these episodes were largely obtained in discovery. However,
the heart of the PFAC’s § 1 claims as to 2008~2012 remains the Tradeweb and CME episodes
These are pled in far more detail than any others And they far more plausibly allege significant
collective action by Dealers with the aim of steering the industry’s long-term traj ectory away
from a course leading eventually towards all-to-all anonymous trading. Even putting aside
defendants’ challenges to the plausibility of the PFAC’s pleadings as to ICAP, Tradition, and
lDCG, the new allegations regarding them would not provide good cause for such a late,
consequential, and disruptive pleading.

There is however, an additional and more fundamental impediment to finding good
cause: plaintiffs’ failure, until the PFAC, to seriously pursue a rule of reason theory of § 1
liability. As described further below, the one area in which the PFAC moves plaintiffs’ claims
materially forward towards viability is in its articulation of a rule of reason theory. As the
Court’s decisions in IRS 1 and IRS 11 have made clear, given the focus of plaintiffs’ 2008-2012
claims on the Tradeweb/“Project Fusion” and CME/“Project Magellan” episodes this route,

while imposing demanding pleading and proof requirements had more potential to state a § 1

56

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 57 of 65

claim than did a theory of per se illegal conduct during this period. Yet, until filing the PFAC in
late October 2018, plaintiffs all but disdained a rule of reason claim.

ln IRS 1, the Court canvassed the law as to the limited categories of agreements among
horizontal competitors that the law treats as per se illegal, i.e. , “agreements whose nature and
necessary effect are so plainly anticompetitive that no elaborate study of the industry is needed to
establish their illegality . . . .” Nat’l Soc ’y of Prof ’l Eng’rs v. United States, 435 U.S. 679, 692
(1978). As to these categories of restraints experience has enabled courts to “predict with
confidence that the rule of reason will condemn it,” and therefore permits courts to apply “a
conclusive presumption that the restraint is unreasonable.” Arizona v. Maricopa Cty. Med.
Soc ’y, 457 U.S.332, 344 & n.15. Paradigmatic examples the Court noted, are horizontal
agreements among competitors to fix prices or to divide markets and group boycotts See IRS 1,
261 F. Supp. 3d at 467. The Court held plaintiffs’ allegations regarding the 2013-2016 group
boycott of 1 avelin, Tera, and trueEX to be of such a nature 1d. at 472.

But, as reviewed above, plaintiffs’ flagship allegations as to 2008~2012, involving
“Proj ect Fusion,” in which the Dealers jointly invested alongside Thomson in a controlling stake
in Tradeweb, described an arrangement that was not susceptible to per se condemnation The
Court explained in detail why the SAC’s allegations as to “Proj ect Fusion” did not fit into any
category of agreement recognized as per se illegal. See id. at 467_68. And the SAC had not
seriously pursued any rule of reason claim as to “Project Fusion” See id. at 468 (outlining
pleading requirements for rule of reason claim). lt did not contain any section addressed to the
rule of reason And its factual allegations did not fill that void:

[T]here are no allegations in the SAC defining Tradeweb’s product or geographic

market, or, within that market, defining its market share or market power. There

is, in fact, no allegation that Tradeweb had any presence, let alone power, in any
market. And, vitally important, there are no allegations as to the pro-competitive

57

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 58 of 65

benefits and anti-competitive harms of Tradeweb after the joint Venture, whether in
general or as to Tradeweb’s specific choices after 2007 as to which trading
platforms and asset classes to pursue and which to forego.

Therefore, even assuming it adequately pled an agreement among Dealers to
terminate a Tradeweb plan to open an all-to-all trading platform, the SAC does not
plead facts supporting, under the rule of reason, the inference that [that] agreement
was anti-competitive so as to violate § 1.

1d. at 469 (footnote omitted).

The decision and discussion in IRS 1 was an invitation for plaintiffs to pursue, in a timely
amended complaint, a claim under § 1 for 2008-2012 based on the rule of reason, at least as a
carefully-pled alternative to a theory of illegality per se.

Plaintiffs however, chose in the PTAC, filed on the final day permitted, again to
pursue_almost exclusively_a per se theory. That theory remained defective, for the reasons
reviewed above See IRS 11, 2018 WL 2332069, at * 12 (quoting 1RS1, 261 F. Supp. 3d at 468
n 17). And the PTAC, like the SAC, made only a nominal hat tip towards a rule of reason claim
as to Tradeweb:

The PTAC adds two paragraphs of allegations as to application of the Rule of
Reason. See PTAC 1111 281-282. These are far too spare and incomplete to close
the gaps in the SAC’s pleadings on this point. See [IRS I], 261 F. Supp. 3d at 468-
469. Like the SAC, the PTAC lacks allegations defining Tradeweb’s product or
geographic market, id. at 469. lt loosely recites that “[t]he relevant market is the
market for lRS,” PTAC 11 281, compare SAC 1111 398-400, but that allegation is a
mismatch for Tradeweb’s function as alleged, which Was not as a buyer or seller of
(nor a market maker for) lTSs, but as a provider of electronic trading platforms
[IRS 1], 261 F. Supp. 3d at 468. As to that market, the PTAC does not make any
allegations as to Tradeweb’s market power, let alone regarding its actual or
potential competitors and/or the barriers to other entrants lt is silent as to the
market share of Tradeweb’s then-competitors (e.g., Bloomberg, the New York
Stock Exchange, Nasdaq, CME, or others). The assembled pleadings again do not
allege “that Tradeweb had any presence, let alone power, in any market.” 1d. at
469.

The PTAC’s failure to situate Tradeweb in any relevant market, as required, again
leaves to conjecture the impact of this one market participant’s alleged decision not
to introduce a novel product (a new IRS trading platform) in favor of other business
priorities See id. at 469. And while the PTAC recites that this decision was anti-

58

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 59 of 65

competitive because it “reduce[d] output,” PTAC 11 280, it lacks non-conclusory
allegations as to the pro-competitive benefits and anti-competitive harms of the
joint venture’s decision to focus Tradeweb’s offerings (like those of competitor
Bloomberg) on other products and platforms Measured against the standards
applicable to Rule of Reason claims see [IRS 1], 261 F. Supp. 3d at 468, the PTAC,
like its predecessor, falls well short.

1d. at *12-13.

For similar reasons (and others), the Court in IRS 11 held the PTAC’s allegations as to
CME and “Project Magellan” defective See id. at *13-17. That project also centrally involved
joint, counseled business negotiations between CME and the Dealers which could not be
condemned as per se anti-competitive under § 1. See, e.g., id. at *16 & n.11 (reviewing facts
inconsistent with per se condemnation). The Court then added:

That leaves the Rule of Reason Potentially, a viable Rule of Reason claim could
have been pled with respect to the Dealers’ collective action as to CME, attempting
to show overall anti-competitive effect in a defined market. But unlike with respect
to Tradeweb, the PTAC does not even gesture in that direction with respect to
Swapstream, confining itself to a theory of per se illegality.

ln any event, the PTAC does not make the requisite pleadings to enable a Rule of
Reason claim. lt does not define the product or geographic market of the company,
CME, whose offerings were allegedly skewed by the defendants’ collective refusal
to support an al-to-all IRS trading platform. Nor, although touting CME’s
capabilities does it allege that CME had power in any market, including that for
electronic exchanges with respect to swap trading generally or IRS trading in
particular. See [IRS 1], 261 F. Supp. 3d at 469. And while the PTAC denounces
the Dealers’ conduct as anti-competitive, id. 1111 193-196, it does not assess these
anti-competitive impacts against the potential pro-competitive benefits of the
agreement that the collaborating Dealers negotiated towards and eventually struck,
with CME, including those identified above

1d. at *17.

ln the PFAC, plaintiffs for the first time make more than a token effort to plead a rule of
reason claim, alongside their predominant claim of a per se violation of § l. See PFAC 1111 626-
72. ln contrast to the SAC, which lacked rule of reason allegations and the PTAC, which

contained just two paragraphs as to the rule of reason, the PFAC contains concrete allegations as

59

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 60 of 65

to the foundational concepts for a rule of reason claim. lt defines the defendants’ product market
as the IRS market, id. 1111 628-38; defines the geographic market as the United States id. 1111 639-
41; sets out the Dealers’ market shares individually and in the aggregate id. 1111 642-45; makes
allegations as to Dealers’ market power in light of the Justice Department’s Merger Guidelines,
id. 1111 646-49; addresses why the alternative market definition (the market for trading platforr_ns)
posited by defendants is ostensibly, not correct, id. 1111 650-52; alleges why the “Proj ect Fusion”
and “Proj ect Magellan” joint ventures had anti-competitive purposes and effects id. 1111 65 3-58;
and alleges for each joint venture, why the anti-competitive effects of the venture outweigh the
pro-competitive justifications id. 1111 659_72.

However, plaintiffs nowhere explain why it took until October 26, 2018 to first
meaningfully pursue a rule of reason claim. The subject is unaddressed in the PFAC and in the
plaintiffs’ memoranda of law. No valid reason is apparent for plaintiffs’ failure to pursue such a
claim long ago. Plaintiffs cannot pin the absence of an earlier rule of reason claim on recent
discovery. On the contrary, the PFAC’s rule of reason allegations center on the very two
episodes (Tradeweb and CME) as to which its factual allegations are in substance the same as in
the PTAC. Moreover, as pled in the PFAC, plaintiffs’ rule of reason claim does not cite, or turn
at all on, new document discovery. The same rule of reason claim could equally have been made
in (if not before) the PTAC or at any time after IRS 11. The Court is left to infer that plaintiffs
held off until late October 2018 to plead a rule of reason claim not for any reason inherent to that
claim. lnstead, it appears that plaintiffs deferred pursuing this theory until more than eight
months after the deadline for moving to amend had lapsed, in the hope that such would never
prove necessary_that the basis for a viable theory of per se liability for 2008-2012 would

emerge in discovery,

60

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 61 of 65

lt is far too late for a complex legal claim of this nature to be added, particularly without
a convincing justification A late pleading of this nature is highly disruptive The addition of a
rule of reason claim, by its nature, would inject into the case, on the brink of the fact discovery
deadlines a host of new factual issues These include issues relating to the definitions of the
product and the geographic markets defendants’ market share(s), entry barriers potential
entrants and potential substitutes Relevant issues would also be generated based on the parties’
articulations of the anti-competitive effects of, and the pro-competitive justifications for, the
various agreement(s) alleged among defendants during 2008-2012. Although expert analysis
would surely be brought to bear as to these issues a consequential expansion of fact discovery_
above and beyond that which a per se claim for these years would necessitate_would be
necessary to elicit evidence and to develop the record relating to unique elements of a rule of
reason claim. Plaintiffs have not articulated good cause for disrupting the case schedule by first
pursuing a rule of reason theory so late in the day. The Court finds none

In finding an absence of good cause for first pursuing a rule of reason claim so close to
the end date for fact discovery, the Court has no occasion to definitively resolve whether the
PFAC has adequately pled such a claim. Defendants have chronicled deficiencies in the PFAC’s
iteration of that claim. See generally Def. Mem. 24_34. A number of these critiques appear
substantial These include that because the PFAC tightly focuses its rule of reason allegations on
the Dealers’ attempts to control Tradeweb and CME through the two joint ventures a rule of

reason claim can lie only if these entities had market power.18

 

18 ln its rule of reason allegations the PFAC alleges that the anti-competitive effects of the
“Project Fusion ” and “Project Magellan ” joint ventures outweighed their pro-competitive
potential See PFAC 1111 661~65 (Tradeweb); id. 1111 666-72 (CME). lts rule of reason pleadings
focus on these two initiatives and are not directed at the Dealers’ conduct holistically during
2008-2012. As a result, there is a substantial argument that the proper subject of the market

61

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 62 of 65

Notwithstanding the particular manner in which the PFAC is pled, the Court’s judgment
is that a viable rule of reason claim quite possibly could have been formulated for 2008-2012.
Plaintiffs have amassed evidence of statements by officials at various Dealers preferring the
traditional model of dealer-to-customer IRS trading and disfavoring the prospect of anonymous
trading of IRSs on an exchange Plaintiffs have also alleged various actions by Dealer personnel,
including in connection with Proj ects “Fusion” and “Magellan” that made it less likely that
exchange trading along the lines that plaintiffs preferred would take root. While the Dealers’
complex business arrangements in 2008_2012_whether labeled as “consortium investments” or
otherwise_do not implicate any category of conduct recognized as per se anti-competitive, a
viable rule of reason claim potentially could have been pled for this period, alleging an overall
agreement among Dealers to steer future IRS trading towards bilateral, party-disclosed trading

and against the development of anonymous all-to-all exchange trading. Such a claim would,

 

power inquiry under the rule of reason as analyzed in IRS 1 and IRS 11, is the market power of
the two entities restrained by the defendants’ joint ventures (i.e. , Tradeweb and CME). As the
Court has noted, these entities were providers of electronic trading platforms not market makers
See IRS 1, 261 F. Supp. 3d at 469; 1RS11, 2018 WL 2332069, at *12~13; see also PFAC 11627
(acknowledging that relevant question under the DOJ joint venture guidelines is whether “the
joint venture has market power”). Therefore, although the PFAC alleges that the Dealers have a
combined 70% market share in the “lRS market,” PFAC 11 63 8, that market appears a mismatch
for the rule of the reason claim as pled.

As an alternative to its theory of a rule of reason violation affecting the “lRS market,” the PFAC
does, cursorily, plead for the first time that “[d]efendants’ own documents suggest that
Tradeweb’s share for execution of interest rate swaps with the buy side is at least 60% [and the]
only other significant competitor is Bloomberg.” 1d. 11 652. But this allegation too, is
problematic. lt is not anchored to the 2008~2012 time period. And the PFAC does not attempt
to define the electronic trading platform market. lt leaves unclear on what basis it claims for
Tradeweb a 60% market share of the subset of that market consisting of “execution of interest
rate swaps with the buy side,” id., or whether such is a viably defined market, see Def. Mem. at
25-26. That the PFAC identifies numerous other electronic trading platforms for swaps trading
makes the PFAC’s passing suggestion that the platforms restrained had market power all the
more problematic. See id. at 26.

62

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 63 of 65

presumably, have alleged that the overall anti-competitive effects of this agreement outweighed
the pro-competitive potential of such a course

Had plaintiffs seriously pursued a rule of reason claim earlier in this litigation rather as an
untimely after-thought, there would have been opportunity for considered briefing and decision
and to the extent found necessary, for a potentially curative amended complaint. The iterative
process by which claims are assessed on a motion to dismiss and refined through an amended
pleading is unusually well-tailored to complex claims such as under the rule of reason which
may require successive iterations to hone to viability. lt is however, far too late to embark on
that journey now, with fact discovery due to close in under a month.

For the reasons above, the Court therefore does not find good cause to permit plaintiffs to
file the PFAC more than eight months after the deadline for amended pleadings set in the case
management plan The episodes on which the PFAC’s § 1 claim predominantly relies are not
new. Indeed, they were articulated earlier in the SAC and/or the PTAC and do not substantially
turn on new evidence And plaintiffs failed to pursue earlier the one potentially viable theory of
§ 1 liability for 2008-2012, under the rule of reason despite having ample opportunities to do so.
Furthermore, that theory appears to require significant modification to approach viability and
would significantly disrupt the existing schedule

D. Conclusion

For the above reasons the Court denies plaintiffs’ motion for leave to amend, so as to add

claims covering 2008-2012.

63

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 64 of 65

IV. The PFAC’s Claims as to 2013-2016

The PFAC also adds a limited number of allegations bearing on the period 2013_2016.
Most notably, it alleges why two entities_Tradeweb and Bloomberg_that potentially could
have offered all-to-all anonymous trading of lRSs did not do so during this period

As to Tradeweb, it alleges that Tradeweb could offer “an all-to-all RFQ platform,” but
that it chose instead to limit its RFQ “to facilitate dealer-to-client or dealer-to-dealer trading by
allowing only dealers to respond to the quote requests submitted by the platform.” PFAC 11 204.
This the PFAC alleges “is the result of the Dealer Defendants’ control of Tradeweb.” 1d.

As to Bloomberg, it alleges that Bloomberg’s BSEF received regulatory approval from
the CFTC on July 31, 2013 and was equipped to enable order book trading between any market
participants 1d. 11 33 8. However, it alleges the Dealers today refuse to provide liquidity to
BSEF’s CLOB except “on a name-disclosed basis,” such that Bloomberg’s CLOB therefore has
“no volume on it.” 1d. 11 340 (“As a result of these tactics against Bloomberg’s IRS trading
platforms the Dealer Defendants have succeeded in preventing Bloomberg from offering a
meaningful all-to-all anonymous trading platform and have forced buy-side customers to trade
IRS on Bloomberg via a non-anonymous RFQ protocol.”).

The Court will permit the addition of these allegations The status during 2013~2016 of
other platforms for the trading of IRSs is for a variety of reasons relevant context for plaintiffs’
well-pled claims of a contemporaneous boycott by Dealers of Javelin Tera, and trueEX. Among
other things to the extent that no other platforms permitting the all-to-all anonymous trading of
IRSs are shown to have been operational during this period, plaintiffs’ claim that an effective
boycott of Javelin Tera, and trueEX affected all investors who wished to trade IRSs in such a

manner on such an exchange is strengthened Separately, Dealers’ actions during this period

64

Case 1:15-cv-09319-PAE Document 352 Filed 03/13/19 Page 65 of 65

towards other platforms that carried the promise of enabling anonymous all-to-all IRS trading
have the potential to bear significantly on the factfinder’s determination whether the Dealers did
or did not boycott Javelin Tera, and trueEX. Consistent with its discovery rulings the Court has
assumed throughout that the Dealers’ conduct towards other platforms during 2013-2016 besides
the three boycott targets is within the scope of matters to be discovered The Court therefore
authorizes plaintiffs to file a FAC incorporating the PFAC’s allegations bearing on the manner in
which IRSs were and were not traded on Tradeweb and Bloomberg during 2013_2016. As these
matters have been within the scope of existing authorized discovery, this amendment will not
result in any change to the existing discovery schedule
CONCLUSION

For the reasons stated above, the Court denies plaintiffs’ motion for leave to amend to
add allegations regarding 2008-2012 but grants the motion for leave to amend to add allegations
regarding 2013_2016 as described above

SO ORDERED.

1111/1111 611W

Paul A Engelmayer
United States District Judge

Dated: March 13, 2019
New York, New York

65

